IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

JOHN D. ARWOOD, TOGETHER WASTE,            )
INC., A.W. WASTE MANAGEMENT, INC.,         )
DUMPSTER.ME, LLC, DUMPSTER.ME OF           )
WAKE COUNTY, LLC, PORTABLE TOILET          )
RENTAL COMPANY, INC., ARWOOD               )
WASTE, INC. and ARWOOD SITE SERVICES,      )
INC.,                                      )
                                           )
                  Plaintiffs,              )
                                           )
         v.                                ) C.A. No. 2019-0904-JRS
                                           )
AW SITE SERVICES, LLC,                     )
                                           )
                  Defendant.               )
                                           )
AW SITE SERVICES, LLC,                     )
                                           )
                  Counterclaim Plaintiff,  )
                                           )
         v.                                )
                                           )
JOHN D. ARWOOD, TOGETHER WASTE,            )
INC., A.W. WASTE MANAGEMENT, INC.,         )
DUMPSTER.ME, LLC, DUMPSTER.ME OF           )
WAKE COUNTY, LLC, PORTABLE TOILET          )
RENTAL COMPANY, INC., and ARWOOD           )
WASTE, INC.,                               )
                                           )
                  Counterclaim Defendants, )
                                           )
        and                                )
                                           )
STEVEN C. GOODE,                           )
                                           )
                  Third-Party Defendant.   )
                         MEMORANDUM OPINION

                      Date Submitted: December 17, 2021
                         Date Decided: March 9, 2022


Theodore A. Kittila, Esquire and James G. McMillan, III, Esquire of Halloran
Farkas + Kittila LLP, Wilmington, Delaware, Attorneys for Plaintiffs and
Counterclaim Defendants John D. Arwood, Together Waste, Inc., A.W. Waste
Management, Inc., Dumpster.Me, LLC, Dumpster.Me of Wake County, LLC,
Portable Toilet Rental Company, Inc., Arwood Waste, Inc., and Arwood Site
Services, Inc.

Sidney S. Liebesman, Esquire and E. Chaney Hall, Esquire of Fox Rothschild LLP,
Wilmington, Delaware; Leslie B. Spoltore, Esquire of Obermayer Rebmann
Maxwell & Hippel LLP, Wilmington, Delaware; and Jordan D. Weiss, Esquire of
Goodwin Proctor LLP, New York, New York, Attorneys for
Defendant/Counterclaim Plaintiff AW Site Services, LLC.

John G. Harris, Esquire of Berger Harris LLP, Wilmington, Delaware, Attorney for
Third-Party Defendant Steven C. Goode.




SLIGHTS, Vice Chancellor
      Yogi Berra said, “You can observe a lot just by watching.”1 The buyer in this

post-closing fraud and breach of contract case apparently was not of this mindset as

it approached the transaction at the heart of this dispute.            That buyer,

Defendant/Counterclaim Plaintiff, AW Site Services, LLC (“AWS”), was as

informed about the businesses it sought to acquire as any buyer could be. The

targets, waste disposal businesses founded and built by Plaintiff John D. Arwood,

had not been prepared for sale when Arwood received AWS’s expression of interest,

and Arwood lacked the know-how or inclination to prepare financial records or to

formulate useful valuations.    Consequently, AWS was forced to take on full

responsibility for valuing the sellers’ assets. With no seller valuations, no seller

financials, and no other datapoints in hand, AWS insisted upon, and was given, full

and unfettered access to the businesses’ raw financial and other records, including

the personal finances of their owner, Arwood, so that it could value the businesses

for itself and decide whether it wanted to acquire them.

      Yet, when the businesses did not perform as AWS had hoped after the

acquisition closed, it claimed fraud. That claim found no support in the trial

evidence. Instead, the preponderance of evidence proved that, if this buyer did not



1
 He would eventually write a book by that title. Yogi Berra, You Can Observe A Lot By
Watching (Wiley 2009).

                                         1
appreciate the facts it now claims were fraudulently concealed from it, that

incognizance was the product of its own reckless failure to observe what was right

in front of it.

        Arwood started in the waste business as a child collecting “aluminum cans

and pop bottles” from the side of the road.2 After decades of operating various waste

disposal companies, Arwood ultimately built an online dumpster and portable toilet

rental/brokerage platform that attracted the attention of potential buyers, including

the private equity firm Broadtree Partners, LLC. But there was a problem. While

Arwood had developed an attractive and successful business plan, he did not know

how to package a business to be sold. Arwood had not valued his businesses; in fact,

he did not maintain any financial records, and he did not know how to prepare them.

        To address this problem, Broadtree dispatched Sean Mahon, a Broadtree

Principal and Operating Partner, to perform extensive due diligence and, in the

process, to prepare a detailed set of financials for the businesses Broadtree was

interested in acquiring so that Broadtree, in turn, could share them with the fund’s

investors. Mahon’s access to Arwood’s business was extraordinary. Ultimately, he

was able to prepare a set of financials that, in his view, and eventually in Broadtree’s

view, accurately reflected the value of the businesses Broadtree was to acquire.


2
    Tr. 708:21–709:4 (Arwood).

                                           2
In doing so, Broadtree was able to drive down Arwood’s unsubstantiated asking

price by asserting that Arwood was drawing revenue from sources that Broadtree

could not reliably replicate post-closing. Arwood acquiesced.

      The acquisition was memorialized in an Asset Purchase Agreement dated

October 19, 2018 (“APA”), and the consideration paid for all of the businesses AWS

(Broadtree’s acquisition vehicle) acquired was approximately $16 million in cash

and equity. Arwood continued to work for AWS post-closing until the parties had a

falling out and this litigation ensued.

      The dispute began when Arwood complained that AWS and Broadtree had

wrongfully refused to release approximately $1.41 million of the acquisition

consideration that remained in escrow.        AWS and Broadtree countered by

maintaining that Arwood had somehow managed to defraud them, notwithstanding

Mahon’s intimate knowledge of the businesses pre-closing, by concealing a massive

fraudulent billing scheme that caused a substantial overstatement of revenue. They

asserted both an indemnification claim under the APA and a fraud claim for more

than $11 million.

      Arwood struck first in this Court, filing a complaint on November 8, 2019, in

which he and the entities he sold bring claims against AWS for breach of contract,

conversion, and tortious interference with contract. They also seek an award of

specific performance of the APA that would require the buyers to release the funds
                                          3
held in escrow. In response, AWS filed counterclaims against Arwood and the

selling companies, as well as third-party claims against Arwood’s former business

partner, Steven Goode, alleging fraud, fraudulent inducement, breach of contract,

and breach of the implied covenant of good faith and fair dealing. AWS seeks

damages in excess of $9 million. The case has been tried and this is the Court’s

verdict.

       After careful consideration, I am satisfied that Arwood and the selling

companies have failed to prove any of their claims. As discussed below, the

preponderance of the evidence reveals that Arwood and the entities he controls

breached the APA by making inaccurate representations regarding the financial

condition and lawful operations of the conveyed businesses, and AWS is entitled to

retain the funds held in escrow and an award of damages up to the cap set in the

APA.       The reasonableness, or not, of AWS’s reliance upon the sellers’

representations is not a relevant consideration in assessing the bona fides of AWS’s

indemnification claim.

       As for AWS’s counterclaims, the fraud and fraudulent inducement claims fail.

Broadtree and AWS were highly sophisticated, intelligent buyers. They knew

Arwood was a decidedly unsophisticated seller. And they knew Arwood had opened

the doors of his businesses to Mahon so that Mahon could determine how the

businesses were run, what they were worth, and whether Broadtree wanted to buy
                                         4
them. Arwood had no financials; he had not attempted to value his businesses; and

he had made no presentations to Broadtree or any other potential buyers regarding

the financial fitness of his businesses before Mahon began his extensive review.

From Arwood’s perspective––reasonable, in my view, given the evidence––Mahon

and Broadtree knew as much about the businesses AWS was acquiring as he did.

If Broadtree, Mahon and AWS did not know something about the sellers’ businesses,

then they were not watching during Mahon’s weeks of observation.                   The

preponderance of the evidence reveals that Arwood did not intentionally or

recklessly induce AWS to buy his businesses, and AWS did not justifiably rely upon

any false statements or omissions from the sellers.

      On the other hand, as noted, the APA includes representations that the sellers

had accurately represented their financial conditions and had lawfully conducted

their businesses. The specious customer billing scheme that AWS points to in

support of its claims was real and it renders certain of the seller’s representations in

the APA false. That constitutes a breach of contract and triggers the breach remedies

set forth in the APA. Here, that means AWS may retain the funds held in escrow

and may recover additional damages up to the contractually defined cap of

$3.9 million.

      Arwood and the selling companies, prompted by the Court’s post-trial inquiry,

have raised a sandbagging defense to AWS’s breach of contract claim. They say the
                                           5
buyers cannot rely upon representations in the APA to sue for breach of contract

when they either knew pre-closing that the representations were false or were

recklessly indifferent to their truth. After careful consideration, I disagree. In my

view, Delaware is, or should be, a pro-sandbagging jurisdiction. The sandbagging

defense is inconsistent with our profoundly contractarian predisposition. Even if

Delaware were an anti-sandbagging jurisdiction, I am not satisfied that a buyer’s

reckless, as opposed to knowing, state of mind would trigger the doctrine in any

event.

         As for AWS’s claims against Goode, they fail for lack of proof.                The

preponderance of the evidence reveals that he was an innocent, albeit ill-informed,

facilitator and nothing more.

                                I.    BACKGROUND

         Having weighed the evidence and evaluated the credibility of the witnesses,

I find the following facts were proven by a preponderance of the evidence presented

at trial.3




3
  Citations in the form of “PTO —” refer to the Joint Pre-Trial Stipulation and Order
(D.I. 175). Citations in the form of “JX —” refer to joint exhibits in the trial record.
Citations in the form of “Tr. — ([Last Name])” refer to the trial testimony of the identified
witness. And citations in the form “[Last Name] Dep. —” refer to the deposition testimony
of the identified witness as lodged with the Court.

                                             6
     A. The Parties and Relevant Non-Parties

        Plaintiff and Counterclaim Defendant, John D. Arwood, is a resident of the

State of Florida.4 Arwood owned or co-owned several companies that comprised

his waste management brokerage business (collectively, “Arwood Waste”), which

had two primary focuses—rentable portable toilets and rentable roll-off dumpsters.5

        With one exception,6 the other Plaintiffs/Counterclaim Defendants are entities

affiliated with Arwood or Arwood Waste that were sold to AWS. They are: Together

Waste, Inc.; A.W. Waste Management, Inc.; Dumpster.Me, LLC (“Dumpster.Me”);

Dumpster.Me of Wake County, LLC (“Dumpster Wake”); Portable Toilet Rental

Company, Inc.; and Arwood Waste, Inc (collectively, the “Selling Entities”). Third-

Party Defendant, Steven Goode, owned Dumpster Wake and half of Dumpster.Me

(the “Goode Entities”).7




4
    PTO ¶ 35.
5
    PTO ¶¶ 36–37.
6
  Plaintiff, Arwood Site Services, Inc., was not a party to the transaction at issue here and
is not a Counterclaim Defendant.
7
    PTO ¶ 32.

                                             7
         Defendant and Counterclaim Plaintiff, AWS, is a Delaware limited liability

company with its principal place of business in Jacksonville, Florida.8 Broadtree

formed AWS to acquire and operate the assets of the Selling Entities.9

         Several non-party fact witnesses testified at trial: (1) Sean Mahon,

a “Principal and Operating Partner” of Broadtree and, after the closing, the

Chief Executive Officer of AWS;10 (2) Deb Robinson, who worked for Arwood

Waste for approximately 14 years prior to the acquisition;11 (3) Tiffany Henley, an

independent contractor who performed fulfillment services for Arwood Waste and

reported to Arwood prior to the acquisition;12 and (4) Jason Hull, a “founder and

shareholder of Broadtree.”13




8
 PTO ¶ 29; Tr. 118:24–119:6 (Mahon) (explaining that most employees are located in
Florida).
9
    PTO ¶ 70.
10
   PTO ¶ 30; see also PTO ¶ 28 (“Non-party Broadtree Partners, LLC (‘Broadtree’) holds
itself out as ‘a group of entrepreneurial investors focused on acquiring business where the
owners are looking to transition from their current roles’ and who ‘specialize in providing
opportunities for owners to smoothly exit their companies and seamlessly change
leadership, while preserving their legacy.’”).
11
     PTO ¶ 33
12
     PTO ¶¶ 34, 40
13
     PTO ¶ 31.

                                            8
         The parties each presented expert witnesses––Robert Wallace (AWS) and

Darby Beard (Arwood)––to testify regarding the extent to which Arwood exploited

certain questionable business practices to inflate customer bills.14     AWS also

presented expert testimony from Abraham Wyner, a statistician, to quantify the

overbilling and to opine that the practice was routine, not random.15

         Both parties also presented expert testimony regarding the damages

purportedly suffered by AWS. On behalf of AWS, Gregory Cowhey testified that

AWS suffered damages totaling about $9.7 million.16 Arwood and the Selling

Entities offered the expert testimony of Brett Margolin to rebut Cowhey’s

methodology and findings.17

      B. Arwood’s Business

         Arwood spent much of his youth cleaning up debris, scrapping metal, and

hauling junk to make money.18 The small jobs kept getting bigger and, by 2000,




14
     JX 283; JX 288.
15
     JX 285.
16
     JX 284.
17
     JX 293.
18
  Tr. 708:20–710:18 (Arwood) (explaining the different jobs in waste he worked in his
youth).

                                         9
Arwood had created a full-fledged waste management business.19 Over the next

twenty years, Arwood expanded his waste management business into various related

sectors, such as renting portable toilets and roll-off dumpsters, hauling dumpsters to

and from residential and commercial sites, and contracting for waste removal

services for commercial customers.20

           Arwood built his unique brokerage business model after he “got one of the

first .coms,” made a website for arwoodwaste.com, and then began “getting calls for

stuff all over America.”21 As Arwood explained, “if somebody was on Google,

Googling up [a] dumpster, . . . we were the only person out there.”22 Eventually,

Arwood brought more than 900 websites within the Arwood Waste fold, all of which

directed the customer back to Arwood’s centralized brokerage operation.23

As described in detail below, for a fee, Arwood Waste would then act as nationwide

“middleman” between commercial and residential customers seeking to rent a




19
     See PTO ¶ 36.
20
     Id.
21
     Tr. 717:15–20, 718:8–13 (Arwood).
22
     Id.
23
     PTO ¶ 39.

                                           10
dumpster or portable toilet and the local haulers and suppliers who would fill the

orders.24

         1. The Customer Order and Fulfillment Process

         Arwood Waste’s online brokerage business was operated from a physical

location in Jacksonville, Florida. That location included a call center where Arwood

Waste employees serviced customers, arranged haulers and processed orders.25

         The company maintained its records and sales information through a system

called “TRUX,” a billing and dispatch software.26 For dumpster orders, the TRUX

platform managed the customer’s order information, including the customer’s

contact information, billing information, the size of the dumpster, the location where

the dumpster was to be delivered, and the category and volume of waste the customer

would be placing in the dumpster.27




24
  PTO ¶ 40; Tr. 707:15–21, 708:4–19, 948:18–949:8 (Arwood) (describing the fulfillment
process and how order information was processed). I focus mainly on the dumpster side
of the Arwood Waste business going forward as this is the segment of the business where
AWS alleges the wrongdoing occurred.
25
   Tr. 558:13–558:18 (Robinson) (explaining that employee responsibilities included
answering phone calls, selling products and assisting customers).
26
  PTO ¶ 55; Tr. 562:18–23 (Robinson) (describing TRUX as “a Waste Management billing
system and dispatch system”); Tr. 719:16–24 (Arwood) (describing the functionality of
TRUX).
27
     Tr. 483:19–484:6 (Henley).

                                          11
           After the sales team onboarded a customer, that team would send the order to

the fulfillment side of the business,28 which focused on finding a local hauler to

service the customer order.29 The fulfillment team was managed by Tiffany Henley,

an independent contractor who reported to Arwood.30 Arwood Waste had a list of

subcontracting haulers that it used regularly, and it would source new haulers as

needed from the Yellow Pages and Google.31 The fulfillment team would contact

the haulers, obtain a quote, and schedule the dumpster delivery.32 The hauler either

required payment up front or invoiced Arwood Waste after completing the job.33 All

of this information was then keyed into the TRUX system.34



28
  Tr. 563:4–564:14 (Robinson); Tr. 481:19–23 (Henley) (“You get the order from sales,
and you start locating a vendor that you will be able to use that works within the budget
that we have, schedule that order with the hauler, and then make sure that it gets
delivered.”).
29
     Tr. 484:19–485:8 (Henley) (explaining the fulfillment process).
30
     PTO ¶¶ 34, 40; Tr. 482:21–23 (Henley).
31
     Tr. 484:19–24 (Henley).
32
     Tr. 485:1–9 (Henley).
33
     Id.
34
  Tr. 948:12–21 (Arwood) (“Then Tiffany [Henley] would also have access to that website
that the orders are put on. She would go in and put the orders, you know, in—manually
put the orders into TRUX. . . . And she basically copies and pastes everything out of the
order form, puts it into TRUX. And then she reaches out to a hauler, schedules it, puts all
the details in the notes of TRUX, you know, who the hauler is and what they charge and
what they processed on the credit card.”).

                                              12
           2. The Brokerage Billing Process

           After a customer placed an order for a dumpster, and an Arwood employee

entered the order information into TRUX, the system generated an invoice and

charged the customer.35 At the outset of the transaction, the customer was typically

charged a rental fee and a hauling fee.36 Often those fees would represent the entirety

of the customer’s financial commitment to Arwood Waste.37 Frequently, however,

the customer would owe more.38 For example, most dumpster rentals would last ten

days, but if the dumpster was not returned on time, the customer would be charged

a late or “demurrage” fee.39 Similarly, most rentals included a “tonnage cap,” which

was an allotted amount of weight a customer could deposit in the dumpster.40 If a




35
     Tr. 515:17–516:2 (Henley).
36
     PTO ¶ 46.
37
     Id.
38
     Tr. 515:17–516:2 (Henley).
39
   PTO ¶¶ 46–47; Tr. 562:1–5 (Robinson) (“Q. And if he were to keep the dumpster for
11 days, what would happen? A. He would be charged a demurrage fee, which would be—
at one time it was $7, and then it went to $25.”).
40
     PTO ¶ 48.

                                          13
dumpster was returned over the agreed upon tonnage cap, the customer would be

charged an overage fee.41

         Typically, the landfill receiving the waste would charge the hauler based on

the weight inside the dumpster.42 The landfill then issued the hauler a “dump ticket,”

which served as a receipt containing the weight and price.43 The hauler, in turn,

would provide the dump ticket to Arwood Waste with the expectation of

reimbursement based on the landfill’s charge.44 That cost would then be passed on



41
   PTO ¶ 46; Tr. 484:7–14 (Henley) (“Q. And after a disposal is completed, how is—what’s
the process in TRUX for closing it out and issuing a bill? A. We call and get the disposal
ticket from the hauler. They generally are given that once they take the contents to the
landfill. Once we get that ticket, we enter it into TRUX as a disposal ticket. And then that
generates any overages.”); Tr. 565:2–20 (Robinson) (Q. “So the dumpster is picked up by
a hauler. What did the hauler do with the dumpster next? A. They take it to the landfill in
their city or state, have it weighed, empty it, take it back to their location, and they would
send an invoice. Q. And what kind of information would be on that invoice? A. The
address, a lot of times the contact name, the size of the dumpster, a lot of times the date it
was delivered, the date it was picked up, and most times the weight.”).
42
     Tr. 484:7–14 (Henley).
43
  Tr. 484:10–14 (Henley) (“We call and get the disposal ticket from the hauler. They
generally are given that once they take the contents to the landfill. Once we get that ticket,
we enter it into TRUX as a disposal ticket. And then that generates any overages.”).
44
   PTO ¶ 50; Tr. 949:23–950:9 (Arwood) (“The hauler goes and removes the dumpster.
And when they remove the dumpster, they are told, you know, the email, the receipt, or
some kind of documentation. Let’s just say they produced—they have a disposal ticket
and they send it. It would go into the folder that—the remit that I mentioned at Arwood
Waste, it would go there and get carbon-copied and went into Zendesk, where all invoices
for all haulers would go to. So it was—the way I had it set up, it was open access to like,
all employees.”).

                                             14
to the customer.45 It was not unusual, however, for the hauler to seek reimbursement

for an overage charge even though it had not provided the supporting dump ticket.46

When that would happen, Arwood Waste would estimate the weights and charge the

customer based on the estimate.47

         On occasion, customers would complain when the overage fees were not

properly documented, and sometimes they would refuse to pay the fees.48 When a




45
  PTO ¶¶ 48–49; Tr. 486:8–24 (Henley) (“Q. All right. And when you get a dump ticket,
how are customers—how should customers be charged with regard to the weight on the
dump ticket? A. You should enter the amount that’s on the dump ticket into the billing in
TRUX. And it automatically generates what the overage should be, depending on how
you’ve set it up. Q. Okay. . . . But if the weight on the dump ticket was below the allotted
tonnage, should the customer be charged for any overages? A. No. The system wouldn’t
generate any overages if it was under the cap that’s set up in TRUX.”); Tr. 604:4–9
(Robinson) (“Q. Would Arwood Waste ever provide the customer with the total tonnage
on the invoice or just if there was an overage? A. Just if there was an overage that they
were billed for. That’s all that showed on the invoice.”).
46
   Tr. 565:17–20 (Robinson) (“Q. Would Arwood Waste receive dump tickets from
haulers? A. On occasions we would but not always, no, sir.”); Tr. 637:9–22 (Robinson)
(testifying that haulers often billed for overages without supplying dump tickets).
47
   Tr. 775:22–776:5 (Arwood) (“There’s always a challenge getting weight slips. So I had
to come up with a way to measure, if we cannot get a weight or they won’t tell us a weight.
If it’s construction debris or roofing, if it’s—a 10-yard dumpster, for example, had, like, a
one-ton cap. And if it was roofing, for example, I knew that that’s heavier. If I couldn’t
get a weight ticket, then I would use this formula [to estimate the weight].”).
48
     See, e.g., JX 18; JX 31; JX 81; JX 150; JX 185.

                                              15
customer did not pay, using a vendor, Arwood Waste routinely would place a

mechanic’s lien on the project for which the customer had rented the dumpster.49

      C. Arwood Connects with Broadtree Through Goode

           Arwood met Goode around 2011.50 Goode had years of experience in the

waste industry, including serving as president of a landfill business and as consultant

for various waste removal clients large and small.51 In this latter capacity, he often

facilitated acquisitions in the waste management space.52 Arwood’s first business

association with Goode occurred when he asked Goode to assist him with a bid to

provide waste services to a military base in Fort Benning, Georgia.53 Later, Goode

helped Arwood sell off portions of Arwood Waste.54

           At the end of 2017, Arwood brought a business idea to Goode.55 Arwood

“was generating a lot of leads and a lot of business,” and he thought he and Goode



49
     Tr. 197:9–10 (Mahon); Tr. 493:18–22 (Henley).
50
     Tr. 18:20–19:3 (Goode).
51
     Tr. 18:21–20:6 (Goode).
52
     Tr. 19:16–20:6 (Goode).
53
     Id.
54
  Tr. 23:21–25:14 (Goode) (explaining the sales he facilitated for Arwood); Tr. 716:3–
716:9 (Arwood) (same).
55
     Tr. 25:6–20 (Goode).

                                           16
might be able to use those relationships to acquire a number of portable toilet

companies.56 The already existing brokerage platform could then feed business to

the newly acquired companies. The idea was described as a “roll-up.” 57

         In early 2018, Goode was put in contact with Sean Mahon while facilitating

an unrelated sale of a transfer station.58         As noted, Mahon is a principal of

Broadtree,59 which Mahon described as “a slightly more formalized version of a

search fund.”60 After Broadtree determined that it was not interested in the transfer




56
     Tr. 26:6–11 (Goode).
57
     Tr. 106:1–4 (Goode); Tr. 25:15–26:15 (Goode) (explaining the roll-up idea).
58
     Tr. 27:23–28:15 (Goode); Tr. 186:9–18 (Mahon).
59
   PTO ¶ 28 (“Non-party Broadtree Partners, LLC (‘Broadtree’) holds itself out as ‘a group
of entrepreneurial investors focused on acquiring business where the owners are looking
to transition from their current roles’ and who ‘specialize in providing opportunities for
owners to smoothly exit their companies and seamlessly change leadership, while
preserving their legacy.’”). Mahon’s background is impressive—he studied economics at
Princeton, worked for the financial services firm Lehman Brothers, went to business school
at MIT Sloan, and then worked as an associate for McKinsey & Company prior to working
for Broadtree. Tr. 246:9–247:15 (Mahon). In contrast, Arwood graduated high school and
attended “a couple of classes” at college “through an apprenticeship program,” but “never
completed.” Tr. 707:5–9 (Arwood).
60
   Tr. 244:14–245:3 (Mahon); Mahon Dep. Vol. I 30:25–31:11 (“A search fund is, the
concept of a search fund is you have an individual, in this case myself, who finances a
period of time known as the search phase, during which time that individual finds a
company, which he or she will ultimately acquire and operate. Once that individual finds
said company, that individual is in charge of finding the financing to secure the acquisition
and then run all of the steps required, via its legal diligence, quality of earnings, to
ultimately close on that transaction.”).

                                             17
station, Mahon inquired whether Goode might know of other investment

opportunities.61 When Goode mentioned Arwood’s portable toilet roll-up idea, even

though Mahon had no experience in the waste management industry,62 he advised

Goode that the opportunity was “much more aligned with what we were looking

for.”63




61
  Tr. 28:16–29:7 (Goode) (“Sean [Mahon] figured out pretty quickly [the transfer stations
were] not what he and Broadtree were looking for. . . . [I]t had very little opportunity for
growth. And he asked me then if I had any other projects. And that’s when I told him
about the portable toilet roll-up that John had.”).
62
  Tr. 247:16–22 (Mahon) (“Q. Prior to working at AW Site Services, you did not have any
experience in running a business, did you? A. Correct. Q. And you did not have any
experience in waste management, did you? A. Correct.”).
63
   Tr. 186:9–18 (Mahon) (“Q. How did you come to meet Mr. Goode? A. I met
Mr. Goode—I had reached out to a transfer station in the Baltimore area. He was their
representative, for lack of a better word. So when I spoke to Mr. Goode, we quickly figured
out that that transfer station was not the type of opportunity we were looking for, but then
he mentioned he had a brokerage business in the portable toilets base, and that was much
more aligned with what we were looking for.”); Tr. 29:8–30:2 (Goode) (explaining that
Mahon thought the roll-up “was kind of right up his alley with the experiences that he had
and what he brought to the table”); Tr. 106:11–17 (Goode) (“[A]ll the discussions with
Sean initially were all centered around the platform and the acquisition, the roll-up. I mean,
the roll-up was the driver. The [brokerage] platform was just icing on the cake.”).

                                             18
      D. The April Letter of Intent and the Start of Due Diligence

         After learning about Arwood Waste and the roll-up plan from Goode, Mahon

expressed interest in acquiring Arwood Waste’s portable toilet brokerage platform.64

On April 2, 2018, Goode sent Mahon an email with the subject line “Portable Toilet

Marketing Roll-up.”65 Attached to the email was a memorandum explaining the plan

for the roll-up.66 Goode also provided Mahon with spreadsheets summarizing the

sales history of the portable toilet business, revenue, subcontractor costs, and

employee costs that Arwood had extracted from TRUX.67 Goode proposed a

purchase price of $12 million, not based on any financial analysis he or Arwood

performed, but because they “were shooting high” and this was their “dream

price.”68

         On April 5, 2018, Mahon and Goode signed a letter of intent (the “April LOI”)

that summarized the terms by which Broadtree would acquire the “Arwood Portable




64
     PTO ¶ 62; Tr. 29:8–30:2 (Goode).
65
     JX 82; Tr. 30:16–24 (Goode).
66
     JX 82.
67
   Tr. 33:1–34:6 (Goode) (explaining that the contents of the email which were extracted
from TRUX by Arwood); Tr. 188:9–16 (Mahon).
68
     Goode Dep. 49:22–24.

                                           19
Toilet Marketing Platform and Call Center ex real-estate.”69             The April LOI,

prepared by Broadtree, expressly contemplated that the parties would “execute a

roll-up of the portable toilet industry.”70 The non-binding LOI proposed a value of

$12 million, based on a run-rate revenue of approximately $3,254,166, a run-rate

EBITDA of approximately $1,622,000, and an EBITDA multiple of approximately

7.5x.71

         After the parties executed the April LOI, Mahon (and perhaps Hull) flew to

Jacksonville where Goode introduced the Broadtree principal negotiators to

Arwood.72      The parties discussed the industry generally and Arwood Waste’s

business specifically. Following the meeting, Broadtree, through Mahon, began

conducting extensive due diligence on Arwood Waste’s portable toilet business,73




69
   PTO ¶ 63; JX 83; Tr. 35:6–36:8 (Goode) (describing the scope of the April LOI as
including only the portable toilet platform).
70
     JX 83.
71
  JX 83; PTO ¶ 63; Tr. 36:22–37:5 (Goode); Tr. 188:5–189:3 (Mahon) (explaining that he
prepared the LOI with Goode based on “extremely high-level P&L information” about
“[t]he portable toilet piece of the business” to acquire it for “$12 million”).
72
  Tr. 187:11–20 (Mahon) (describing the meeting); Mahon Dep. Vol. I 120:16–23 (“After
we signed [the April LOI], I believe I flew down to Jacksonville, Florida. I think Mr. Hull
may have been with me. That’s when John showed me his QuickBooks files [and] prepared
any TRUX reports he could at the time . . . .”).
73
     PTO ¶¶ 63–65; Tr. 1011:2–20 (Hull).

                                            20
which eventually expanded beyond that focus and lasted for six months.74 Arwood

gave Mahon open access to Arwood Waste’s business records, billing software, and

telecom accounts.75 Additionally, Mahon had complete access to Arwood’s business

and personal bank records.76 Goode’s testimony highlights the unusual access

Arwood granted Mahon from the outset of due diligence:

         Q. And if you know, how did Mr. Mahon get access to the information
         that he’s referring to in this April 27, 2018, email, if you know?

         A. Well, I do know, because John [Arwood] told me that he had given
         Sean [Mahon] access to all his bank accounts, passwords into TRUX.
         And I remember asking him a question about that because I had never
         heard of that done. And I remember him telling me, well, you know—
         first of all, I think he said he thought Sean was maybe the smartest man
         he had ever met. And then, second, he said that he was going to be
         partners with them and he wanted them to look at everything, because
         he had nothing to hide.77

         Importantly, Mahon and Broadtree were aware that Arwood Waste did not

keep any formal financials whatsoever, had no official accounting system in place,




74
     PTO ¶ 64.
75
  PTO ¶ 65; Tr. 721:10–723:13 (Arwood) (explaining that he gave Mahon access to
TRUX, all his business accounts, personal accounts, and credit cards because he “wanted
[Mahon] to have access to everything”).
76
     PTO ¶ 65; Tr. 721:10–723:13 (Arwood).
77
     Tr. 42:14–43:4 (Goode).

                                             21
and used cash accounting.78 In fact, all concerned understood that Arwood was not

sophisticated in the ways of finance and was not capable of preparing the kind of

financial information Broadtree needed to value the businesses and decide whether

to acquire them.79 To solve this problem, Arwood and others showed Mahon how

to use TRUX so Mahon could access the company’s billing, customer information

and the general ledger.80 With unfettered access to all of Arwood Waste’s financials,

Mahon was able to build his own financial statements for the businesses.81


78
   Tr. 193:1–6 (Mahon) (“Arwood Waste did not have an accounting system. They used
cash accounting, so they prepared a P&L for tax purposes for all of his different entities
commingled. So we had to use the cash—the receipts of the business to build out the
income statement.”); Tr. 719:4–8 (Arwood) (“I didn’t do financials or any of that type of
stuff. So I gave—we got talking, and we had to come up with a way for him to see what
the business was worth. I just knew what I was basically revenuing [sic].”); PTO ¶ 65.
79
  Tr. 1013:8–18 (Hull) (“The Court: All right. And did you have any sense at all whether
Mr. Arwood was capable of preparing a financial statement based on your interactions with
him and your understanding of his past experience? A. Not without assistance, Your
Honor. The Court: All right. So that was just not something he could do without either
yours or Mr. Mahon’s assistance? A. Correct, Your Honor.”); Tr. 719:4–8 (Arwood);
Tr. 40:16–19 (Goode) (“Arwood didn’t have income statements of P&L’s or general—
I mean, he had general ledgers. So if there was an income statement, [Mahon] created it.”);
Tr. 259:4–22 (Mahon) (explaining that Broadtree had to build its own P&L statement using
the data it sourced during Mahon’s time on site); PTO ¶ 65.
80
   Tr. 125:16–19 (Mahon) (“Q. Who taught you? A. John Arwood taught me how to use
TRUX, Deb Robinson taught me, Tiffany Henley, and then TRUX also taught me.”);
Tr. 719:16–20 (Arwood) (explaining that he gave Mahon full, password-protected access
to TRUX).
81
  Tr. 190:1–16 (Mahon) (“A. With the view access to the bank accounts, I was able to tie
the cash postings. So the cash that he had recognized in TRUX as having received, I was
able to tie that to the cash that went into his bank accounts, to verify the cash. I, with his

                                             22
      E. The May and June Letters of Intent

         “[A]lmost immediately” upon reviewing Arwood Waste’s data, Mahon

discovered that the portable toilet component of the Arwood Waste business could

not be “disaggregated” from the dumpster business because of poor record-

keeping.82       Accordingly, Mahon and Broadtree decided to acquire the entire

brokerage business.83 On May 3, 2018, informed by the financials that Mahon had

created, Broadtree issued a second LOI (the “May LOI”) to that effect.84 The May

LOI was based on the same 7.5x EBITDA multiple as the April LOI,85 and set the

enterprise value of the brokerage business at $20.9 million, assuming run-rate




credit cards, was able to categorize his spend based on the category of spend, be it
subcontractor, advertising, travel and entertainment, or personnel expenses. And with the
checks, I was also able to do that as well. So, effectively, take the receipts of the business
and build up a P&L for the business. Q. How long did it take you to build the P&L?
A. It took a very long time for us to build the P&L.”); PTO ¶ 66; JX 89; Tr. 39:4–41:17
(Goode) (explaining that JX 89 was an “income statement [Mahon] created” because
“Arwood didn’t have income statements of P&L’s or . . . general ledgers” and that Mahon
was “pretty proud of what he had done”).
82
  Tr. 190:22–191:1 (Mahon) (“[I]t became pretty obvious almost immediately that you
would not be able to disaggregate the portable toilet business from the rest of the
business.”).
83
     PTO ¶ 68.
84
     JX 93; PTO ¶ 68.
85
     See PTO ¶ 68; Tr. 191:11–21 (Mahon).

                                             23
revenue of $6,407,708 and run-rate EBITDA of $2,787,748.86 Mahon and Arwood

signed the May LOI on May 4, 2018.87

           After the parties executed the May LOI, Mahon continued due diligence.

In the process, Mahon regularly communicated with his partners at Broadtree,

detailing his findings in emails and investor decks.88 He hired Elliott Davis, LLC,

an accounting firm, to do a “quality of earnings” report, or “QoE.”89 Mahon’s

purpose in commissioning the QoE was to have Elliot Davis validate whether


86
     JX 93; PTO ¶ 68.
87
     Id.
88
  See JX 97; JX 99; JX 102; JX 106; JX 107; Tr. 970:15–971:7 (Hull) (“I was assisting
Mr. Mahon, Sean, in his diligence. I would review what he was doing. I would speak to
Sean frequently. . . . We would review documents. We would review Sean’s diligence
and then facilitate a presentation of that information and of the opportunity to acquire the
platform to the investors.”).
89
   Tr. 192:2–17 (Mahon) (“A. After the second LOI was issued, we began the Q of E
process with Elliott Davis and Mr. Arwood. Q. Describe, what does Q of E mean? A. Q of
E stands for quality of earnings. That’s when you bring in an outside accounting firm to
validate the P&L that has been proposed to make sure that the revenue was accounted for
correctly, that the costs are accounted for correctly as well. Q. And what was your
involvement in that process? A. In that process, my involvement primarily was to make
sure Elliott Davis was able to get all of their—all of their questions answered by
Mr. Arwood, to get them any of the information that they needed to validate the income
statements.”); Tr. 728:11–22 (Arwood) (“Q. At this point, the offer is—we looked at.
It was $20,900,000. Do you have an idea of what happened next after that point? A. Not
really. I know he was working with, as mentioned in the trial, Elliott Davis. I really don’t
know, except the end result—they come back with a lot lower offer. He just said—when
he come back with the lower offer, he said that there was revenue they couldn’t guarantee.
And he said something about he found another—he found another charge in my credit cards
that was associated to some advertising.”); see JX 132.

                                            24
revenue and costs as reflected in Arwood Waste’s data could be trusted.90 During

the QoE process, Mahon, with the help of Arwood, provided Elliot Davis with all

information the firm requested.91 Broadtree also performed legal diligence and

began the process of drafting transaction documents.92

         On June 14, 2018, the parties executed the third and final letter of intent

(the “June LOI”).93       Apparently as a result of negative information regarding

expected revenue and costs uncovered during Mahon’s ongoing due diligence, and

the QoE process, the June LOI set a much lower purchase price, $15,750,000, based

on reductions in revenue forecasts and run-rate EBITDA.94 The EBITDA multiplier


90
   Tr. 192:6–22 (Mahon) (explaining the quality of earnings process); Tr. 206:2–207:11
(Mahon) (explaining that they used the cash postings reports from TRUX, credit
statements, checks and bank statements to validate income); Tr. 984:2–15 (Hull)
(discussing QoE process).
91
  Tr. 206:10–12 (Mahon) (“Q. How was this report prepared? A. This was prepared by
Elliott Davis with the support and input of myself and Mr. Arwood.”); Tr. 914:10–19
(Arwood) (“Q. You worked with Mr. Mahon to prepare the quality of earnings report with
Elliott Davis as well; right? A. Again, I didn’t work with Elliott Davis. I didn’t know who
they were until after the acquisition. Or maybe they were brought up right before closing
maybe. I just never dealt with anybody there. And me working with them, to be clear, was
[Mahon] asking me questions. I don’t know about accounting stuff.”).
92
   Tr. 203:22–204:2 (Mahon) (“A. After due diligence was completed, we began the legal
diligence and document-drafting process.”).
93
     PTO ¶ 69; JX 116.
94
   PTO ¶ 69; JX 116; Tr. 81:15–82:10 (Goode); Tr. 204:10–205:5 (Mahon) (“Q. How does
it differ from the second letter of intent? A. In this letter of intent, it’s still for the entire
brokerage business, but now the run-rate revenue is 6.2 million. The run-rate EBITDA is

                                               25
remained at 7.5x.95 Regarding the lower purchase price, Arwood testified that he

“wasn’t happy about it” and “didn’t understand” it as he had no valuation of his

own,96 but he ultimately agreed to the lower price because he was excited about

participating in the roll-up.97 Due diligence continued for another four months

before the APA was executed.98


2.1 million. The enterprise valuation is 15.75 million. Q. Why were those changes made?
A. Through going—through looking at the revenue report, the cash postings report that we
used—I’d mentioned previously that it was by customer. With Mr. Arwood and Elliott
Davis, we went through that report to categorize which customers were part of the
brokerage business and which were part of his traditional hauling business. And then we
also found additional expenses for the brokerage business that were sitting in credit cards
that originally were not part of the brokerage business.”); Tr. 728:11–729:8 (Arwood)
(“Q. At this point, the offer is—we looked at. It was $20,900,000. Do you have an idea
of what happened next after that point? A. Not really. I know [Mahon] was working with,
as mentioned in the trial, Elliott Davis. I really don’t know, except the end result—they
come back with a lot lower offer. He just said—when he come back with the lower offer,
he said that there was revenue they couldn’t guarantee. And he said something about he
found another—he found another charge in my credit cards that was associated to some
advertising.”); Tr. 940:4–17 (Arwood) (explaining that “when [Mahon] lowered the price
and stuff, he was taking out stuff he couldn’t account for”).
95
     PTO ¶ 69.
96
  Tr. 959:1–5 (Arwood) (testifying that he did not have “any consultants or bankers or
anyone else come in” and attempt to provide him with a valuation before negotiating with
Mahon); Mahon Dep. Vol. I 162:14–163:13 (testifying that the financial statement he
prepared “was the authority as far as I was concerned” but did not know if Arwood “had a
P&L number” or “a valuation company”).
97
  Tr. 728:23–729:3 (Arwood). He was particularly excited to work with one of the partners
in the roll-up, George Dean Johnson. Arwood testified that he “was honored to be able to
even work with that gentleman” and that “he ultimately agreed to lower the price primarily
because he was excited by George Dean Johnson at that time.” Id.; Tr. 727:1–3 (Arwood).
98
     PTO ¶ 70.

                                            26
      F. Pre-APA Due Diligence Continues

         As due diligence continued, Mahon and Broadtree had nearly unlimited access

to Arwood’s businesses, a product of the implicit trust Arwood placed in Mahon

from early on in the process.99 Broadtree populated and then hosted the “data

room.”100 Arwood gave Mahon full access to both his personal and business banking

information and credit card statements throughout.101 In fact, he gave Mahon such

unfiltered access to his bank accounts that he once sent his father with Mahon to the

bank early in the diligence process, testifying that, having given Mahon “accountant-

[level]” access, and since “we never done this [sic] before,” “[w]e wanted to make

sure that [Mahon] couldn’t, like, steal money and stuff like that.”102

         To facilitate his review of internal company information, Arwood gave

Mahon administrative credentials for TRUX and the other tools the company used



99
  Tr. 719:21–24 (Arwood) (“In my heart, I felt—I trusted him, so I let him get in there and
pull all the reports he wanted to.”).
100
      Tr. 1010:16–1011:1 (Hull).
101
   PTO ¶ 65; Tr. 189:16–22 (Mahon) (explaining his access to Arwood’s “corporate bank
account and his corporate credit cards,” among other things); Tr. 206:21–207:3 (Mahon)
(explaining he used credit card statements, checks and bank statements in preparing a
report); Tr. 721:19–42 (Arwood) (“You know, he needed—he had to get—he needed the
numbers, every number—whatever numbers he needed to evaluate the business. So I gave
him access, of course, to TRUX. And then eventually I gave him accountant access to all
my banking, personal and business.”).
102
      Tr. 722:1–11 (Arwood).

                                            27
to manage the business.103 In other words, Arwood “gave [Mahon] access to

everything,”104 with one exception—he asked that Mahon visit the call center after

hours, as both parties recognized that it was best the employees did not know that

Arwood was considering selling his business.105             Mahon communicated with

Broadtree about his findings as his diligence progressed, and he prepared summaries

in the form of investor decks for presentation at regular Broadtree meetings.106

         As Mahon was creating the brokerage business financials, he noticed that,

besides the portable toilet and roll-off dumpster revenue, Arwood Waste generated

“a lot of miscellaneous/late fees,” including “lien fees,” but testified he did not




103
   Tr. 953:6–23 (Arwood) (“The access that I gave Sean was my admin credentials, which
makes it where you’re the, you know, the—you got full control. And the reason I did that,
Your Honor, is because, for example, in TRUX, if I—I didn’t want nobody to know that I
was selling my business. So when I gave him full access to TRUX, he would go in there
after hours, because I was, of course, working during the day in it. He would go in there
after hours and be logged in as me. . . . Plus, I wanted him—by having my admin access,
he could pull reports. I mean, he basically could have shut my business off if he wanted
to. I’m just saying. It was the highest level that I gave him on all the—on Paychex,
Zendesk, TRUX, Vonage.”).
104
      Tr. 724:11 (Arwood).
105
   Tr. 468:1–8 (Mahon) (“I was on-site on one or two occasions after 5:00 to see the call
center, but not during peak hours to see the call center in action, because Mr. Arwood didn’t
want his employees to know that he was looking at potentially selling.”); Tr. 970:18–22
(Hull) (“I would speak to Sean [Mahon] frequently. I did travel down to Jacksonville to
meet Mr. Arwood, Mr. Goode, and we also went into the call center after hours.”).
106
      See JX 118; JX 120; JX 124; JX 129; JX 140.

                                             28
understand the source of those fees “at the time.”107 Notably, he did understand that

some of the data he compiled did not include ancillary service charges such as

overages, and understood that “overages [were] part of the pricing structure.”108 And

he knew that there was a “poor accounting system” in place with respect to cash

flow.109

      G. The Asset Purchase Agreement

         The APA, as drafted by Broadtree, was executed on October 19, 2018, by

Arwood and Goode for the Selling Entities, and Mahon for AWS.110 Under the terms

of the APA, AWS paid Arwood “aggregate consideration” of $16 million, including

$13,500,000 in cash and $2,500,000 in junior preferred membership units in AWS’s

parent company.111 A total of $1.41 million of the purchase price was held in

escrow, which included $1.26 million for indemnification obligations and $150,000

for working capital adjustments.112


107
      Tr. 197:3–198:8 (Mahon).
108
      Tr. 306:15–307:13, 308:11–16 (Mahon).
109
      Tr. 307:17–319:5 (Mahon).
110
      JX 182 (“APA”); PTO ¶ 70.
111
      PTO ¶ 71; APA § 2.4.
112
   APA §§ 1.1, 2.5(b), 2.6(b)(iii)–(iv), 7.2(h); PTO ¶ 71. The APA also provided for a
“Post-Closing Purchase Price Adjustment” that provided additional post-closing remedies
not relevant here. See APA § 2.5(b)(iv); PTO ¶ 72.

                                          29
         As is typical, the APA contained buyer and seller warranties. Relevant here,

Arwood and the Selling Entities represented and warranted that their financial

statements were accurate, all accounts receivable less than 120 days outstanding

were valid and enforceable claims, the sellers had materially complied with the law

and all employees were disclosed.113 Relevant here, the APA required Arwood and

Goode to indemnify AWS against Losses (as defined) due to: (i) any inaccuracy or

breach of any representation or warranty and (ii) any failure to perform or breach of

any covenant or agreement.”114 Importantly, the APA strictly limited Goode’s

representations to Dumpster.Me and Dumpster Wake, the only entities in the

acquisition that he wholly or partially owned.115

         On the same day the APA closed, Arwood and AWS agreed to a 24-month

employment agreement whereby Arwood would serve as AWS’s Chief Marketing

Officer at an annual salary of $200,000 and as a director on AWS’s board.116

Arwood’s employment agreement also provided for three weeks of paid vacation




113
      APA §§ 3.7, 3.9, 3.20, 3.22.
114
      APA § 7.2(a).
115
      APA §§ 3.29, 7.2(c)(iv).
116
      JX 181; PTO ¶¶ 80, 84.

                                          30
and confirmed his participation in AWS’s sponsored employee benefit plan on

substantially the same terms offered to other AWS executives.117

      H. AWS Management Post-Closing

         After the acquisition closed, Mahon served as AWS’s Chief Executive

Officer.118 As to be expected, Mahon took several measures to tighten AWS’s

operations and accounting, including implementing processes to organize customer

billing,119 hiring new employees,120 and putting a new accounting system in place.121

Mahon “changed the way [employees] use TRUX” and acknowledged he had to fix

“a lot of bad habits” of AWS’s employees, including how they invoiced and input




117
      PTO ¶ 80.
118
      PTO ¶ 87.
119
   Tr. 237:4–238:20 (Mahon) (explaining that he rebuilt the customer billing process,
updated how the company used Zendesk, created individual email accounts for each
employee, and built out an accounts payable team).
120
   Tr. 203:6–13 (Mahon) (“Q. And what employees did you have to hire after closing?
A. We had to hire several sales agents, a controller, an AP department to process invoices
and pay haulers. We ended up having to build out the accounts receivables team as well
and build out the support team . . . .”).
121
      Tr. 215:4–8 (Mahon); Tr. 729:4–18 (Arwood).

                                           31
reports into TRUX.122 Otherwise, the brokerage business operated as it did before

the acquisition.123

         In May of 2019, to save AWS money and enable it to hire more staff, Arwood

voluntarily reduced his salary by half and resigned as Chief Marketing Officer. He

continued his association with AWS as a consultant.124

      I. Issues Surface Post-Acquisition

         The issues that ultimately sparked this litigation surfaced soon after closing.

In August of 2019, Mahon noticed that “the profits of the business[] were materially

lower than what we had anticipated pre-acquisition.”125 Mahon also “heard rumors


122
      Tr. 344:15–17, 346:4–9 (Mahon).
123
      Tr. 121:15–125:13 (Mahon).
124
   PTO ¶ 88; Tr. 747:11–22 (Arwood) (“Well, in the board meetings, I’m hearing—you
know, they are saying they are trying to hire more people and stuff. And that point, I had
just got all that money. I’m, like, I don’t need all this money, getting paid that much. So
I went to them and said, look, why don’t I just cut my—we met at Bono’s Bar-B-Q. I said,
why don’t I just—I’m willing to cut my pay in half and be an independent contractor, do
the same work—and I let him know you’d be saving, too, if you’re paying me that way
because you’re not paying taxes, I mean, and I’ll do my same stuff.”).
125
   Tr. 134:17–19 (Mahon); Tr. 134:22–135:2 (Mahon) (“Well, first, I had to assess where
the difference in profitability came from. And we saw that our gross profit was about
44 percent, when we expected 54 percent. And at that point, we looked to see where the
revenue sources were different.”). Mahon was also concerned about the increase of
employment costs. See JX 236 at 10 (“Half of the increase[] in operating expenses is due
to officer salaries: Sean [Mahon], John [Arwood], and Anna [Watkins, the new
controller].”); JX 239 at 1–3 (“This has me pretty stressed out unfortunately . . . . Why
have employment costs increased so much? . . . How long does J. Arwood’s consulting
contract extend?”).

                                            32
of fraudulent billing practices” from Robinson and Henley.126 Both circumstances

prompted Mahon to investigate. Using TRUX, Mahon looked at “the revenue that

we recognized around tonnage overage while we were operating the business versus

pre-acquisition when [Arwood] was running the business.”127 He then compared

dump tickets and revenues and determined there were substantial discrepancies pre-

and post-acquisition.128 This exercise caused Mahon to draw certain conclusions

about Arwood Waste’s pre-acquisition practices that he believed inflated revenue

and decreased reported costs, as summarized below.

         1. The Overbilling of Weight Overage Fees

         Mahon discovered that Arwood Waste charged excessive overage fees. As

noted, if a customer’s filled dumpster exceeded the tonnage cap, Arwood Waste

would charge an overage fee.129 Because haulers often did not provide dump tickets

that would reflect the details of the waste contained in the rented dumpsters upon

disposal,130 Arwood admitted at trial that he “had to come up with a way to measure,



126
   Tr. 135:3–5, 24 (Mahon). Mahon testified that Robinson and Henley told him “to be
on the lookout for any overage weights that end in .88.” Tr. 143:15–16 (Mahon).
127
      Tr. 135:6–9 (Mahon).
128
      Tr. 143:22–144:2 (Mahon).
129
      See, e.g., JX 9; JX 11; JX 12; JX 15; JX 22; JX 117; JX 134.
130
      Tr. 637:18–22 (Robinson).

                                              33
if we cannot get a weight or they won’t tell us a weight.”131 To estimate dumpster

weights in these circumstances, Arwood testified that he researched government

sources, like the Federal Emergency Management Agency (“FEMA”), to obtain

information about the weight of certain types of debris,132 and then estimated the

weights of particular rented dumpsters by referring to the type of debris the customer

indicated would be placed in the dumpster at the outset of the transaction and

multiplying that by the size of the dumpster.133 As it turns out, using this formula,

many estimated weights happened to end in .88 regardless of the size of the load.134


131
    Tr. 775:22–777:17 (Arwood). As AWS observes, Arwood’s trial testimony regarding
his weight estimation practices was not consistent with his sworn testimony at deposition.
See Def./Countercl. Pl. AW Site Servs., LLC’s Opening Post-Trial Br. (“DOB”) (D.I. 197)
at 13. During his deposition, Arwood claimed he would not have estimated weights and
that he did not know anything about the practice. See Arwood Dep. 61:17–20, 64:25–
65:11, 194:18–195:3. When asked about his deposition at trial, Arwood testified that he
“wasn’t feeling good” that day and watched YouTube videos before the deposition that
warned him that “attorneys will try to word stuff and trick you.” Tr. 771:1–17 (Arwood).
It appears he feigned ignorance of estimated weights to avoid being “trick[ed].” As noted,
he admitted at trial that he engaged in the practice rather extensively.
132
   Tr. 777:4–11 (Arwood) (“Q. Where did you come up with the concept of estimating
weights? A. Through research off the internet. As mentioned in this litigation, FEMA,
municipalities, I went off places that I trusted because they’re run by the government. And
they had—they have a weight chart on there of what C&D could weigh versus roofing to
concrete and so on.”).
133
      Tr. 775:9–777:17 (Arwood).
134
   Tr. 776:15–777:17 (Arwood) (giving hypothetical weights for dumpsters for a
construction and demolition project depending on dumpster size and explaining that he
chose numbers ending in .88 because they were “easy for me to remember”); see, e.g., JX 9
(email containing weights ending in .88); JX 22 (same); JX 117 (same).

                                            34
According to Arwood, he informed Mahon of his use of estimates during the course

of Mahon’s due diligence.135 In this regard, at least, Arwood’s testimony was

credible.

         At trial, Arwood insisted that he did not estimate weights for overages if he

had the actual weights,136 but AWS introduced a handful of customer bills showing

overages charged in excess of the actual weight reflected on dump tickets.137

Arwood also maintained that he only estimated “if [he] had to say, 10% of the

time,”138 but here again, as discussed below, the preponderance of the evidence said

otherwise.139




135
    Tr. 940:21–942:18 (Arwood) (“He asked me about how, you know, how we did the
billing and so forth, and he asked about the—you know, what the charges were for disposal
and how we billed the people. And I remember going into telling him about, you know,
the weight charges . . . . He was asking what charges like that. He got into all the details
like that. And overages would have been definitely one of them, because there’s overages
on roll-off dumpsters, you know. And from what I’m remembering, he told me on the
overages, that was something that he couldn’t rely on as revenue.”).
136
   Tr. 777:18–20 (Arwood) (“Q. So with respect to the use of these numbers, would you
use them if you had actual weights? A. No, sir.”).
137
      See, e.g., JX 48; JX 67; JX 77; JX 78.
138
   Tr. 779:9 (Arwood). As noted below, this testimony is rebutted by Wyner’s expert
report.
139
   See JX 285 (Wyner Report) at 3 (concluding Arwood Waste charged overages on nearly
every transaction before the acquisition but overages “rapidly dropped to about 50%” after
the acquisition).

                                               35
         Arwood Waste’s employees had access to a template from which they could

create dump tickets when haulers would not send their own.140 Robinson credibly

testified that “if [Arwood] or myself didn’t have a dump ticket, we had [that]

template for one in the office that we could input the information.”141 Henley, who

had no first-hand knowledge of the practice,142 testified that her understanding was

that when a customer disputed the invoice, employees “would go back and create

that false dump ticket to correlate to the invoice in TRUX.”143               Robinson’s

understanding was that she was being instructed to overbill, although she admitted




140
   Tr. 578:2–581:10 (Robinson) (testifying “if he or myself didn’t have a dump ticket, we
had a template for one in the office that we could input the information”); Tr. 774:3–20
(Arwood) (testifying about use of template in another business he owned); see, e.g., JX 16;
JX 19; JX 20; JX 24; JX 25; JX 41; JX 56; JX 59; JX 125; JX 133; JX 164; JX 167; JX 185;
JX 191; JX 192; JX 193; JX 195 (uses of template dump ticket).
141
      Tr. 578:2–581:10 (Robinson).
142
   Tr. 536:20–537:4 (Henley). For clarity, I note that Henley had first-hand knowledge of
Arwood asking employees to create dump tickets reflecting disposal weights, but not in
response to a customer dispute. See Tr. 489:19–23 (Henley) (“Q. Did Mr. Arwood ask you
to create dump tickets reflecting disposal weights? A. Yes. In TRUX, to bill customers.
Not a disposal ticket that’s from a landfill, but the disposal ticket process in TRUX.”).
143
   Tr. 549:19–20 (Henley). According to Henley, Arwood never asked her to create fake
dump tickets herself. But she would use fake dump tickets to create customer bills.
Tr. 490:23–3 (Henley) (“A. He never asked me to create a fake disposal ticket. He asked
me to bill the customer in TRUX. Q. For an inaccurate weight? A. I didn’t know that
necessarily.”).

                                            36
“that verbiage was never said.”144 For his part, Arwood denied that he told Robinson

to overbill or ever implied that she should.145

         The parties presented competing expert testimony regarding whether

Arwood’s practice of “estimating” overage weights was standard practice in the

waste removal industry. Robert Wallace, AWS’s industry expert, concluded that

Arwood’s practice of estimating weights was “the opposite of industry norms” and

“grossly violate[d] industry practices.”146 He also doubted Arwood’s contention that

it was difficult to obtain dump tickets from haulers.147 Even if estimating weights

was permitted in the industry, Wallace opined that Arwood Waste lacked the



144
      Tr. 648:22–649:2 (Robinson).
145
    Tr. 766:7–20 (Arwood) (“Q. Did you ever tell employees that it was the policy of
Arwood Waste or any of your companies to overbill customers? A. No, sir.
Q. Ms. Robinson said it wasn’t said in so many words; it was implied. Did you ever imply
anything of the sort? A. No, sir.”); Tr. 955:23–956:7 (Arwood) (“The Court: Did you
authorize anyone to create internally within Arwood Waste a dump ticket in cases where
the landfill had not issued a dump ticket? The Witness: No, sir. The Court: So to the
extent that was happening, that was happening without your knowledge? Arwood: Yes,
sir.”). AWS refutes this testimony by pointing to one email chain involving Arwood where
fake dump tickets were attached. See JX 13.
146
      JX 283 at 8.
147
    Id. at 11 (“Based on my waste industry experience, it is a common practice for any
customer, including waste brokers, to request Dump Tickets from haulers. In my
experience, haulers almost always comply, except for unusual and rare circumstances.”);
id. at 9 (“Although it is true that Mr. Arwood’s businesses were dependent on outside
contractors, his statement that it is difficult to obtain accurate weight measurements from
landfills or dumps is false.”).

                                            37
necessary information to make an informed estimate and instead regularly charged

customers based on “a mere guess.”148

          AWS also offered the expert opinion of Abraham Wyner to prove the

regularity with which Arwood charged estimated overages.149 Wyner’s report

analyzed an Excel spreadsheet, with data extracted from TRUX, containing

approximately 9,750 pre-acquisition weight tickets dating from January 2017

through December 2019.150 He concluded that “[b]efore the acquisition, almost

every load had overage charges,” whereas, “[a]t the time of the acquisition, that

fraction rapidly dropped to about 50%.”151 “What the data suggests,” he opined,

“is that pre-acquisition inflated weights were regularly used and recorded in place

of actual measurements and that post-acquisition, these practices were stopped.”152



148
   Id. at 9 (“In order to estimate the weight of the material in a roll off container, one would
need to know the materials that were placed in the roll off container, and how much
material was placed in each roll off container, as well as several other factors.”).
149
    Dr. Wyner holds a doctorate degree in statistics from Stanford University, and teaches
statistics at the University of Pennsylvania.
150
    JX 285 at 2–3. I note that Arwood argues that Wyner “relied on unreliable data
compilations prepared for the purposes of litigation by AWS’s chief witness Sean Mahon.”
Pls.’ Post-Trial Answering Br. (“PAB”) (D.I. 205) at 27. Before trial, I rejected that
argument and deemed the TRUX spreadsheet and Wyner testimony admissible. D.I. 135
(Mot. in Limine to Exclude Def.’s TRUX at Trial); D.I. 179 (denying the motion).
151
      JX 285 at 3.
152
      Id. at 4.

                                              38
He also noted that, “[t]here is a huge and statistically significant tendency to repeat

certain number patterns, most prominently ‘88.’”153 He later testified that when

estimating, “it is scientific malpractice to include extra-significant digits” because it

creates “the very strong impression [in the minds of customers] that either I’m an

incredible estimator or I’m actually using weights.”154

            In response, Arwood and the Selling Entities proffered Darby Beard to rebut

Wallace and Wyner’s findings.             She observed that Arwood Waste’s unique

brokerage model created a dynamic where it lacked “leverage over the hauler to

compel production of disposal tickets” because it “often paid for the hauling in

advance,”155 while other brokers have the power to “withhold[] payments while

awaiting disposal tickets.”156 Given that dynamic, she concluded that Arwood

appropriately “relied upon information provided by the customer as to the type of

debris and the size of the container” and then “us[ed] average tons per cubic yard for

different debris types published by multiple government agencies” to estimate




153
      Id.
154
      Tr. 1185:4–5, 1186:15–17 (Wyner).
155
      JX 288 at 6.
156
      Id.

                                             39
weights.157 When pressed, Beard was unable to explain or justify how Arwood’s

estimating methodology, if properly employed, would so frequently land on an

estimated weight ending in .88.158

         After carefully considering the competing expert opinions, and other

evidence, I am satisfied the credible evidence reveals that estimating overage

charges was not an industry-standard practice. To the extent Arwood Waste’s

brokerage model made it uniquely difficult for it to obtain dump tickets from haulers,

the answer was not to guess at estimates of overage weights and charge customers

accordingly.159 Instead, the answer was either to change the model to provide more

leverage to obtain actual dump tickets, or to advise customers that overage charges

would be based on estimates and then explain the methodology. Arwood Waste did

neither.160     Instead, Arwood guessed at the overages and then systematically


157
   Id.; see also id. at 7 (“Based on this approach, I conclude that Mr. Arwood did not
defraud customers, but in fact implemented a well thought out approach to ensure a fair
and equitable billing methodology in the unique circumstances his business model
created.”).
158
      Tr. 1170:20 (Beard).
159
   As noted above, Beard’s conclusion that Arwood’s business model made obtaining
dump tickets difficult is consistent with Arwood and Robinson’s testimony.
160
   Arwood points to JX 49, “Terms and Conditions for Service,” to argue that customers
were alerted of this practice. This argument fails. That document states that “AW may
increase the rates hereunder proportionately to adjust for any increase in [disposal and fuel
costs] or any increases in transportation cost . . . . Furthermore, customer agrees that

                                             40
represented to customers that the weights had been carefully calculated to the

hundredth decimal point. This practice was misleading and, as Wallace opined,

“grossly violated industry practices.”161

         2. The Improper Lien Charges

         Arwood Waste also improperly charged customers lien fees and placed

unwarranted liens on their property.          Mechanics’ liens were filed “extremely

quickly” when customers did not pay and customers were charged lien fees “even if

[Arwood Waste] did not file a lien on the location.”162 And Arwood Waste would

sometimes pursue mechanics’ liens against residential customers for non-

construction projects, even though such liens are appropriate only for construction-

related projects.163 Arwood Waste received several customer complaints about



AW may proportionately pass through to Customer increases in cost as a result of weights
being higher than those estimated.” JX 49 at 2. This language simply states that Arwood
Waste may increase rates as costs increase and that it may charge an overage fee if the
actual weight measured is higher than what is estimated. If anything, it suggests that the
weights as billed were not estimated, but “actual.”
161
      JX 283 at 8.
162
    Tr. 180:24–181:10 (Mahon); Tr. 493:18–494:12 (Henley). Mechanics’ liens are
“statutory liens that secure payment for labor or materials supplied in improving, repairing,
or maintaining real property.” Mechanic’s Lien, Black’s Law Dictionary (11th ed. 2019).
163
    Tr. 132:10–13 (Mahon) (“Q. Under what circumstances can AW not place a lien on a
customer’s property? A. If it’s not a construction-related project.”); Tr. 181:1–10 (Mahon)
(“[Arwood] filed the liens extremely quickly. And on locations that—where you could not
file a lien, such as someone having a barbecue in their house. Q. I believe you told us about

                                             41
improper liens, often through attorneys and once through the Missouri Attorney

General’s office.164 Mahon knew that Arwood Waste booked revenue from lien fees

and had access to the source of these fees during due diligence, but apparently failed

to investigate or appreciate the improper practices associated with at least some of

these fees.165

         When asked if Arwood Waste pursued mechanics’ liens even when state law

did not allow them, Arwood testified that he used Nationwide Notice for liens, and

entrusted that firm to obey applicable laws.166 To the extent an improper lien was

placed on a customer’s property, Arwood testified that Nationwide Notice would be




this a little bit yesterday, but remind me why you can’t file a lien for a barbecue at
someone’s house? A. A lien is for a construction-related project. So you can only file it
for construction-related projects.”); JX 10 (complaint alleging “Arwood Waste and
Demolition” filed an illegal lien against a residential tenant for lack of payment); JX 51
(letter from attorneys for residential customers setting forth several ways in which lien filed
by Arwood Waste was in violation of the law); JX 127 (same).
164
      See JX 10; JX 27; JX 40; JX 51; JX 72; JX 74; JX 108; JX 127; JX 128.
165
   See Tr. 197:5–15 (Mahon) (“Q. What were the revenue sources of Arwood Waste at the
time? A. Portable toilets and roll-off dumpsters were the two main revenue sources.
Q. And what about any other fees, any other charges to customers? A. They also had a lot
of miscellaneous/late fees; so NTO [Notice to Owner of intent to lien] and lien fees.
Interest charges were a big piece of it too. Q. What was your understanding of those
additional fees as a revenue source? A. I didn’t have an understanding at the time. I didn’t
know about the extent of that.”).
166
      Tr. 887:10–14 (Arwood).

                                              42
to blame.167 Once again, the evidence does not align with that view given Arwood

Waste’s substantial control over the lien process.168

       3. The Hauler Payments

       Mahon discovered that Arwood Waste had a practice of failing to pay haulers.

Henley testified that the payment of haulers was contingent on Arwood Waste’s

receipt of payment from Arwood Waste customers,169 but Arwood testified to the

contrary.170 Henley and Arwood also disagreed about whether Arwood’s failure to

pay haulers led to soured relationships and ultimately suspended services.171


  Tr. 889:12–18 (Arwood) (describing litigation where “the end result was Nationwide
167

messed up”).
168
    See JX 108 (emailing Nationwide Notice to “remove the lien on this property” because
the customer “is requiring more paperwork than we have”); JX 128 (complaint reporting
that an employee from Arwood Waste “said that [the customer] owed them” and that
“she would file a lien on my property”); JX 40 (complaint to Missouri Attorney General
stating that, after a payment dispute, Arwood Waste refused to talk to customer’s attorney
and “filed a Notice of Intent to File a Mechanic’s Lien”); JX 72 (letter from customer
stating that Arwood Waste filed a lien after being “unwilling to discuss [a payment dispute]
in good faith”).
169
   Tr. 495:3–5 (Henley) (“Q. And was payment to haulers contingent on payment by the
customer to Arwood Waste? A. Yes.”).
170
    Tr. 908:3–6 (Arwood) (“Q. If Arwood Waste didn’t receive payment from its customer,
it wouldn’t pay the hauler; correct? A. That’s not true.”).
171
   Compare Tr. 506:16–22 (Henley) (“Q. Ms. Henley, did the failure to pay hauler invoices
have any impact on your ability to do your job? A. We’d call a hauler to try to schedule
new services for a new order. They would tell us that we were unable to set up the new
service because of past-due amounts on the account.”), with Tr. 908:7–15 (Arwood)
(“Q. At some point, Arwood Waste jeopardized its relationship with Waste Management

                                            43
Henley’s testimony is corroborated by the preponderance of the evidence, which

establishes that Arwood Waste often failed to pay haulers and that these failures

often had consequences to long-term relationships.172 For example, Henley kept and

distributed to the fulfillment team a list of haulers that the company could not use

because of nonpayment.173 Post-acquisition, AWS rebranded, in large part because

of this issue.174

         4. The Hidden Employee Expenses

         Finally, Mahon discovered that certain employee costs were not accurately

disclosed because Arwood neglected to inform Broadtree that his parents, at nominal

cost, performed work that would have to be performed post-acquisition by two paid

employees.175 Arwood’s mother paid invoices for the brokerage business on a part-



due to nonpayment; correct? A. That’s not true either. Q. Arwood Waste didn’t have a
past-due balance with Waste Management? A. They may have, but it never jeopardized
their relationship. I’m still working with them today.”).
172
      See, e.g., JX 33; JX 38; JX 247.
173
      Tr. 507:1–22 (Henley); JX 247.
174
   E.g., Tr. 227:13–229:2 (Mahon) (explaining that the company rebranded due to issues
with “haulers refusing to do business with us because we were affiliated with Arwood
Waste”). AWS now operates under the name ASAP Site Services. Tr. 227:13–19 (Mahon)
(“Q. Mr. Mahon, what name does AW currently do business under? A. ASAP Site
Services. Q. Who decided to operate the business under the name ASAP? A. Ultimately,
I and the board decided to.”).
175
      JX 244 at 7.

                                         44
time basis for $100 dollars a week,176 and his father ran errands.177 In Mahon’s view,

the sellers misled AWS by not disclosing the breadth of the work performed by

Arwood’s parents or the likely costs to replace them post-acquisition.178

            But AWS admits that Mrs. Arwood was disclosed as an employee.179

Schedule 3.22(a)(i), which was created in connection with the APA, provides the list

of sellers’ employees.180 The list, entitled “Salaried Employees,” is categorized by

“Position/Title,” and disclosed the salary in the column entitled “Annualized

Salary.”181 Pansy Arwood is the second employee identified on the list, just below

John Arwood.182 Mahon knew that Arwood’s mother worked for Arwood Waste,




176
      Tr. 743:24–744:8 (Arwood).
177
   Tr. 615:10–15 (Robinson) (describing his duties as “payroll,” “mail” and “errands”);
744:11–19 (Arwood) (explaining his father’s duties as “deposit[ing] checks into banks,”
reviewing Henley’s time sheet, picking up lunch, “run[ing] errands,” amounting to
“[n]ot much of nothing”).
178
      Tr. 202:13–203:19 (Mahon).
179
      DOB at 42.
180
      JX 303.
181
      Id.
182
      Id.

                                          45
but purportedly did not “expect to have to hire an entire accounts payable

department” in her absence.183 That testimony was not credible.

         Mahon did not know that Arwood’s father worked for the business, as he was

not listed in Schedule 3.22(a)(i).184 As noted, Mr. Arwood occasionally ran errands,

monitored payroll, deposited checks at the bank, reviewed the credit card statements,

and sometimes picked up lunch for staff.185            The credible evidence reveals

Mr. Arwood served essentially as a volunteer, not an employee. AWS’s contention

that it “was forced to hire and pay new employees to replace” Arwood’s father is

simply not supported by the preponderance of the evidence.186

      J. Arwood’s Removal and the Notice of Claims

         According to Mahon, his post-acquisition findings prompted AWS to

terminate Arwood’s employment.187 On October 17, 2019, AWS sent Arwood a


183
      Tr. 202:13–203:19 (Mahon).
184
      Tr. 202:18–22 (Mahon); APA § 3.22; JX 303.
185
   Tr. 511:22–512:2 (Henley) (testifying that “the only thing” she knew Arwood’s father
did was “review[] [her] account sheets and pa[y] [her] invoice”); Tr. 615:10–15 (Robinson)
(“Q. Do you know what services [Arwood’s father] performed for the company?
A. Payroll. Q. Anything else? A. Payroll, mail. He ran errands. I mean, other than that,
I don’t really know.”); 744:11–19 (Arwood) (explaining his father’s duties as “deposit[ing]
checks into banks,” reviewing Henley’s time sheet, picking up lunch, “run[ing] errands,”
amounting to “[n]ot much of nothing”).
186
      DOB at 19.
187
      PTO ¶¶ 90–92; Tr. 223:12–18 (Mahon).

                                             46
Notice of Termination for Cause.188 Hull then phoned Arwood and read from a script

informing Arwood that he was being terminated.189 The next day, AWS sent

Arwood a Notice of Claims in which it invoked the indemnification provisions in

the APA,190 asserting that Arwood was liable for “at least $11,800,000” based, in

large part, on Arwood Waste’s pre-acquisition fraudulent billing scheme that, in

turn, caused AWS to overpay for the assets.191 AWS then instructed the escrow

agent not to release any of the funds held in escrow to Arwood.192

      K. Procedural History

         In response to the Notice of Claims, Arwood and the Selling Entities filed a

Verified Complaint in this court on November 8, 2019.193 The Complaint comprises

five counts. Count I seeks specific performance of the APA through an order

requiring AWS to release the funds held in escrow.194 Count II asserts breach of



188
      PTO ¶ 90; JX 243.
189
   JX 323; Tr. 756:20–757:13 (Arwood) (identifying JX 323 as the script that Hull read to
him when he was terminated over the phone); Tr. 984:16–24 (Hull).
190
      JX 244; PTO ¶ 91.
191
      PTO ¶ 91; JX 244.
192
      PTO ¶ 93.
193
      Verified Compl. (“Compl”) (D.I. 1); JX 332.
194
      Compl. ¶¶ 73–78.

                                            47
contract against AWS for breaching the APA “by asserting false and unfounded

indemnification claims.”195 Count III asserts that AWS converted certain accounts

receivable.196 Count IV asserts tortious interference with contractual relations

against AWS for interfering with Arwood’s right to collect certain accounts

receivable owed him.197 And Count V asserts that AWS breached Arwood’s

employment agreement by “failing to compensate Mr. Arwood for paid days off and

for benefits, including family health insurance.”198

            AWS answered the Complaint and brought counterclaims against Arwood and

the Selling Entities, and a third-party complaint against Goode.199         AWS’s

counterclaim and third-party complaint comprise five counts.200 Count I asserts a

fraud claim against all Counterclaim Defendants.201 Count II asserts a fraudulent




195
      Compl. ¶ 82.
196
      Compl. ¶¶ 84–87.
197
      Compl. ¶¶ 89–94.
198
      Compl. ¶ 98.
199
   Answer of Broadtree P’rs, LLC and AW Site Servs., LLC and Verified Countercl. and
Third-Party Compl. of AW Site Servs., Inc. (“Countercls.”) (D.I. 5); JX 333.
200
      Id.
201
      Countercls. ¶¶ 77–85.

                                           48
inducement claim against all Counterclaim Defendants.202 Count III asserts a breach

of contract claim against all Defendants, and against Goode as third-party

defendant.203 Count IV asserts a breach of the implied covenant of good faith and

fair dealing (the “implied covenant”) against all Counterclaim Defendants and

Goode.204 And Count V asserts an unjust enrichment claim against all Counterclaim

Defendants and Goode, although the parties later stipulated to dismiss that count.205

         After dispositive motion practice did not dispose of the claims, counterclaims

or third-party claims, the Court convened a five-day trial from April 19–23, 2021,

and May 1, 2021.206 With post-trial briefs in hand, the Court heard post-trial oral

argument on September 22, 2021.207          The Court then requested supplemental

briefing on a discrete legal issue, which the parties supplied on December 17,

2021.208 The matter was deemed submitted for decision on that date.




202
      Countercls. ¶¶ 86–90.
203
      Countercls. ¶¶ 91–97.
204
      Countercls. ¶¶ 98–102.
205
      Countercls. ¶¶ 103–07; D.I. 117.
206
      D.I. 186–91.
207
      D.I. 212.
208
      D.I. 216–17.

                                           49
                                   II.   ANALYSIS

         I address the counterclaims first, as they have been the parties’ primary focus

throughout this litigation. For the reasons explained below, AWS has not proven

fraud or breach of the implied covenant but has proven breach of contract. I then

address Arwood and the Selling Entities’ claims against AWS and conclude that they

all fail for want of proof. I also determine that AWS has failed to prove its third-

party claims against Goode. Finally, I address remedies and award $3.9 million in

compensatory damages to AWS.

      A. Fraud and Fraudulent Inducement

         In Delaware, “[t]he elements of fraud and fraudulent inducement are the

same.”209 A plaintiff alleging common law fraud (or fraudulent inducement) must

prove five prima facie elements: (1) a false representation, (2) that the defendant

knew or believed the representation to be false or was recklessly indifferent as to its

truth, (3) that the defendant intended to induce action, (4) that the plaintiff acted in

justifiable reliance upon the representation, and (5) causally related damages.210




209
  Maverick Therapeutics, Inc v. Harpoon Therapeutics, Inc., 2020 WL 1655948, at *26
(Del. Ch. Apr. 3, 2020).
210
      Stephenson v. Capano Dev., Inc., 462 A.2d 1069, 1074 (Del. 1983).

                                            50
As explained below, AWS’s trial proofs fall short of proving either the requisite

scienter (elements (2) and (3)) or justifiable reliance (element (4)).

       AWS argues that it has proven the first element of fraud—a false

representation—by proving that Arwood (1) stayed silent when he had a duty to

disclose his misguided billing practices pre-acquisition,211 (2) provided information

that created a false impression that Arwood Waste’s success was legitimate,212 and

(3) failed to cure the false impression he had created.213 In other words, AWS asserts

that Arwood’s misrepresentations were the product of concealment, not affirmative

falsehood, in that he provided information that left the buyer with a falsely optimistic

view of Arwood Waste’s businesses and failed to correct that misimpression.214 For


211
    DOB at 27; see also Paron Cap. Mgmt., LLC v. Crombie, 2012 WL 2045857, at *5
(Del. Ch. May 22, 2012) (“Fraud need not take the form of an overt misrepresentation;
it also may occur through concealment of material facts, or by silence when there is a duty
to speak.”), aff’d, 62 A.3d 1223 (Del. 2013).
212
    DOB at 27–29; see also Norton v. Poplos, 443 A.2d 1, 5 (Del. 1982) (“[A]lthough a
statement or assertion may be facially true, it may constitute an actionable
misrepresentation if it causes a false impression as to the true state of affairs, and the actor
fails to provide qualifying information to cure the mistaken belief.”).
213
    DOB at 30–31; see also Trascent Mgmt. Consulting, LLC v. Bouri, 2018 WL 4293359,
at *15 (Del. Ch. Sept. 10, 2018) (“One has a duty to speak to correct an omission ‘in order
to prevent statements actually made from being misleading.’”) (quoting Stephenson,
462 A.2d at 1074).
214
     I note that AWS’s counterclaim alleged fraud based on both contractual
misrepresentations in the APA and Arwood’s concealment of material facts pre-closing,
whereas AWS focused only on pre-closing fraudulent concealment and a duty to speak in
its post-trial briefing. Compare Countercls. ¶¶ 8–9 (identifying specific representations

                                              51
purposes of analysis, I assume AWS has proven that certain aspects of Arwood

Waste’s business, particularly its sources of revenue, were not overtly revealed in its

haphazardly-kept business records such that AWS has proven the first element of

fraud.215

         1. Scienter

         As a matter of Delaware law, fraud “require[s] a certain level of scienter on

the part of the defendant; a misrepresentation must be made either knowingly,

intentionally, or with reckless indifference to the truth.”216 The plaintiff must also

prove that the defendant intended to induce reliance.217 In this regard, “[f]raud



and warranties sections in its fraud claim), with DOB at 27–31 (failing to discuss fraud
with respect to any of the APA’s reps and warranties). The failure to argue contractual
fraud in its post-trial briefs raises the specter of waiver. See Walker v. Williams, 2016 WL
6555886, at *5 (Del. Ch. Nov. 4, 2016) (deeming matters not raised in post-trial briefs
waived). Ultimately, regardless of whether the claim sounds in contractual fraud or extra-
contractual fraud, as discussed below, AWS failed to prove Arwood possessed the requisite
scienter for fraud or that AWS justifiably relied on Arwood’s alleged misrepresentations.
215
   I assume adequate proof of a false representation for the sake of analysis. To be clear,
however, as explained below, AWS has not proven that any false impression it may have
developed with respect to revenue was the product of the seller’s conscious effort to
mislead.
216
    Metro Commc’n Corp. BVI v. Advanced Mobilecomm Techs. Inc., 854 A.2d 121, 143
(Del. Ch. 2004) (citation omitted); In re Wayport, Inc. Litig., 76 A.3d 296, 326 (Del. Ch.
2013) (“Under Delaware law, scienter can be proven by establishing that the defendant
acted with knowledge of the falsity of a statement or with reckless indifference to its
truth.”).
217
      Stephenson, 462 A.2d at 1074.

                                            52
depends on a subjective test. The defendant must be shown to have had a culpable

state of mind.”218 And a culpable state of mind requires proof beyond negligence:

         Fraud may be said to be an action of a more affirmative evil nature,
         such as proceeding or acting dishonestly, intentionally, and
         deliberatively, with a wicked motive, to cheat or deceive one party to a
         transaction with respect to the situation or operations, or such as an
         action that results to his or her damage or loss and to the advantage or
         gain of the other party.219

         “Whether the defendant had the necessary state of mind to support liability

for fraud is ordinarily a question for the [factfinder].”220 Although AWS was not

required to “produce direct evidence of the defendant’s state of mind,” and could,

instead, rely on “[c]ircumstantial evidence” to prove the point,221 as discussed below,

the preponderance of the circumstantial evidence presented in this case falls well

short of supporting a finding that Arwood acted with the requisite scienter for fraud.


218
      Restatement (Third) of Torts: Liab. for Econ. Harm § 10 cmt. a (2020).
219
      37 Am. Jur. 2d Fraud and Deceit § 3 (Feb. 2022 Update).
220
      Restatement (Third) of Torts: Liab. for Econ. Harm § 10 cmt. d (2020).
221
    Deloitte LLP v. Flanagan, 2009 WL 5200657, at *8 (Del. Ch. Dec. 29, 2009) (citing
McLean v. Alexander, 599 F.2d 1190, 1198 (3d Cir. 1979)); see also Maverick
Therapeutics, 2020 WL 1655948, at *29 (“Such scienter may be demonstrated through
circumstantial evidence, including demonstrating motive and opportunity for the
inducement. In cases where a fraud claim centers on a transaction, the transaction itself
may serve as both the motive and opportunity to commit the fraud.”); Great Hill Equity
P’rs IV, LP v. SIG Growth Equity Fund I, LLLP, 2018 WL 6311829, at *32 (Del. Ch.
Dec. 3, 2018) (“Facts that establish motive and opportunity to commit common law fraud
can also be used to establish scienter.”); Restatement (Third) of Torts: Liab. for Econ.
Harm § 10 cmt. d (2020) (“Scienter is often difficult to prove directly in a suit for fraud.”).

                                              53
         First, the unique and extensive level of access Mahon and Broadtree were

given––by Arwood––into Arwood Waste’s operations does not support an inference

that Arwood devised a “scheme [] reasonably calculated to deceive.”222 There is no

credible evidence that Arwood refused to provide anything that Mahon or Broadtree

requested in due diligence. Indeed, Mahon and Broadtree were denied access only

to the Arwood Waste employees, and that was by agreement of the parties to prevent

unwanted disclosure that Arwood was looking to sell his brokerage business.223

Arwood trusted Mahon and gave him unfettered, password-protected access to his

personal and business banking information, credit card statements, TRUX records

and more.224

         This point is especially salient given that Arwood expected this acquisition to

culminate in a “roll-up” in which he would participate post-acquisition, meaning that

he planned to be business partners with Mahon and Broadtree after closing.225



222
      37 C.J.S. Fraud § 42 (Feb. 2022 Update).
223
   Tr. 468:1–8 (Mahon) (“Arwood didn’t want his employees to know that he was looking
at potentially selling.”).
224
  Tr. 719:21–24, 721:10–723:13, 953:12–23 (Arwood); Tr. 189:16–22, 206:21–207:3
(Mahon); Tr. 42:14–43:4 (Goode).
225
   Tr. 29:24–30:1 (Goode); JX 113 (Email from Mahon to Arwood and Goode with the
subject line “Potential New Deal Structure and Overview of Roll-Up Structure”);
Tr. 730:22–731:14 (Arwood) (“Q. And what was your understanding of what [JX 113]

                                             54
Indeed, Arwood was paid partially in equity with this very point in mind.226 Given

the access Arwood provided Mahon and his expectation that their business

relationship would continue, it makes little sense that Arwood would intend to

defraud Mahon and Broadtree only to be discovered post-closing.              Nor is it

reasonable to conclude that Arwood was reckless in his representations given that

he turned the keys of the business over to Mahon so that Mahon could ascertain for

himself precisely what Broadtree was buying.

         Second, and relatedly, although he had built a large waste business, Arwood

was an alarmingly unsophisticated businessman.227 Remarkably, he did not track

costs or keep a reliable profit and loss statement for the business, and he likely had

no idea how to do so.228 This reality cannot be squared with AWS’s allegations that



was? A. Well, from what I was explained on how the roll-up and how I can make a lot of
money, you know, I guess is how I understood it.”).
226
    See, e.g., JX 83 (April LOI) at 1 (stating that “together, we [meaning Arwood, Goode
and Broadtree] will execute a successful roll up of the portable toilet industry”); id.
(detailing Arwood’s rollover equity “represent[ing] 40% ownership in the Company
at close” and his post-closing employment as chief marketing officer).
227
   AWS argues Arwood was not unsophisticated because he had sold other parts of his
business before. I find this argument unpersuasive. Arwood needed and utilized Goode’s
assistance to do the deals. See Tr. 23:2–25:15 (Goode) (testifying that Arwood “needed
some assistance” in making a bid and later asked Goode to help “facilitate” two sales).
And Arwood clearly had not done any deal comparable to this one. See Tr. 722:1–11
(Arwood).
228
      Tr. 719:4–8 (Arwood); Tr. 259:4–16 (Mahon).

                                           55
Arwood ran an extensive fraudulent scheme, that included giving Mahon password-

protected access to the Selling Entities’ finances and records, while successfully

hiding that scheme from sophisticated businesspeople. Rather, it is more likely that

Arwood, while understanding that he was engaging in certain untenable business

practices, believed that Mahon and Broadtree knew how Arwood Waste was

operating, including how it billed its customers to make money, and that they

accepted those practices at the time they agreed to acquire the business from him.229

This likely explains why Arwood did not balk when Broadtree reported that its offer

had decreased significantly, as per the June LOI, because it could not verify or

replicate certain revenue sources.230

         Third, Arwood’s behavior after the sale is not consistent with a seller who has

just made off with a fraudulently attained payday. Instead of selling and running,

Arwood continued to work with Mahon and AWS as Chief Marketing Officer.231

After increased salary costs cut into the profitability of the new business, Arwood




229
      Tr. 940:21–942:18 (Arwood).
230
   PTO ¶ 69; JX 116; Tr. 81:15–82:10 (Goode); Tr. 204:10–205:5 (Mahon); Tr. 728:11–
729:8, 940:4–17 (Arwood).
231
   PTO ¶ 87. In his new role, Arwood obtained new accounts for the business. See JX 220
at 9; JX 235 at 18; cf. JX 322.

                                            56
voluntarily took a pay cut and stayed on as a consultant. 232 There is no evidence

that, before or after the acquisition, Arwood attempted to prevent Mahon or others

from learning about Arwood Waste’s past business practices by destroying evidence

or otherwise secreting the purported fraud. Indeed, as Arwood persuasively argues,

the preponderance of the evidence shows that Arwood was legitimately surprised

when he was terminated and accused of fraud.233

         It is often difficult to discern precisely what is, or was, in the mind of an actor

accused of fraud, which is why our law allows the factfinder to rely upon

circumstantial evidence when determining whether sufficient proof of scienter exists

in a fraud case.234 In some instances, a seller’s motive to achieve a higher price, as

revealed in the evidence, may alone support a fair inference of scienter.235 In this

case, however, the substantial (and unusual) disparity in the business acumens of



232
      PTO ¶ 88; Tr. 747:5–748:4 (Arwood); JX 236 at 10.
233
      See Tr. 752:4–14 (Arwood); Pls.’ Opening Post-Trial Br. (“POB”) (D.I. 198) at 17–18.

  E.g., Maverick Therapeutics, 2020 WL 1655948, at *29 (noting that “scienter may be
234

demonstrated through circumstantial evidence”).
235
    E.g., Great Hill Equity P’rs, 2018 WL 6311829, at *32 (“Facts that establish motive
and opportunity to commit common law fraud can also be used to establish scienter.”);
Deloitte, 2009 WL 5200657, at *8 (“Plaintiffs can establish scienter with facts establishing
a motive and an opportunity to commit fraud, or by setting forth facts that constitute
circumstantial evidence of either reckless or conscious behavior where they are plead [sic]
with particularity and give rise to a strong inference of scienter.”) (internal quotation marks
and footnotes omitted).

                                              57
buyer and seller, the unfettered and nearly total access given by seller to buyer, and

the seller’s post-closing commitment to the buyer to continue to work for newco, all

support a finding that Arwood did not intend to mislead or induce Mahon or

Broadtree, nor did he act recklessly in providing information to them pre-closing.

       2. Justifiable Reliance

       The fraud and fraudulent inducement claims also fail because AWS did not

justifiably rely on Arwood’s misrepresentations or omissions.236 As noted, to prove

fraud, the plaintiff must prove that his “action” was “taken in justifiable reliance



236
    I note that the failure to prove scienter is, alone, fatal to AWS’s fraud claim, whether
based on extra-contractual or contractual fraud. And, again, AWS did not press a
contractual fraud claim in its post-trial briefs. With that said, there may be a basis to view
justifiable reliance differently in the contractual fraud context, particularly given the
express recognition in the APA that AWS was relying upon the seller representations and
warranties. See APA § 4; see also Agspring Holdco, LLC v. NGP X US Hldgs., L.P.,
2020 WL 4355555, at *13 n.137 (Del. Ch. July 30, 2020) (“To be clear, no basis would
exist to challenge Plaintiffs’ reliance on the representations in the MIPCA, which expressly
provides that Holdco has relied and would rely on those representations.”). But see
Universal Enter. Gp., L.P. v. Duncan Petroleum Corp., 2013 WL 3353743, at *14–15
(Del. Ch. July 1, 2013) (“Although Universal proved that Duncan made knowingly false
representations to induce Universal to enter into the Sale Agreement, Universal did not
prove that it relied upon Duncan’s false representations. . . . In the Sale Agreement,
Universal bargained for an unfettered due diligence right. Universal then retained Delta
and Manko Gold as its experts to conduct due diligence and evaluate the results. Through
due diligence, Universal learned about [various problems] . . . Universal treated Duncan’s
representations with healthy skepticism. Universal relied on the representations in the
sense that they contractually allocated to Duncan the risk that the representations would be
incorrect, but Universal did not rely on the representations in the sense of being
fraudulently induced by them to close the transaction.”), aff’d, 99 A.3d 228 (Del. 2014)
(TABLE). That issue has not been joined in the briefs, however, so I do not address it here.

                                             58
upon the representation.”237 “Under Delaware law, justifiable reliance is measured

objectively” and is determined as a matter of fact.238 Whether reliance was justified

is a contextual inquiry and “is judged by reference to the plaintiff’s knowledge and

experience”239 and “the relationship between the parties.”240             In other words,

“[j]ustifiable reliance has a personalized character. It is measured by reference to

the plaintiff’s capabilities and knowledge; [and] a plaintiff’s sophistication may

affect a court’s judgments about what dangers were fairly considered obvious.”241


237
    Stephenson, 462 A.2d at 1074; 37 C.J.S. Fraud § 51 (Feb. 2022 Update) (“The reliance
must be justifiable or reasonable.”). Some jurisdictions use the term “reasonable reliance”
instead of “justifiable reliance,” or even draw a distinction between the two. See, e.g.,
37 Am. Jur. 2d Fraud and Deceit § 231 (Feb. 2022 Update) (“Most courts have declared
that the plaintiff must establish that the reliance on the misrepresentation was either
reasonable or justifiable. A minority of courts require the plaintiff to demonstrate that the
reliance was both reasonable and justified.”). I need not distinguish between the two here
because, in Delaware, “[r]easonable reliance is equivalent to justifiable reliance.” Reserves
Dev. LLC v. Crystal Props., LLC, 986 A.2d 362, 368 (Del. 2009). But see Great Hill Equity
P’rs, 2018 WL 6311829, at *33 (“This Court sometimes explicitly separates from
justifiable reliance the requirement that reliance be reasonable.”).
238
    See Trascent Mgmt. Consulting, 2018 WL 4293359, at *17; Great Hill Equity P’rs,
2018 WL 6311829, at *33 (“Whether reliance is justifiable is an objective standard.”);
37 Am Jur. 2d Fraud and Deceit § 239 (Feb. 2022 Update) (“[T]he question of justifiable
reliance is one of fact and requires an inquiry into the relationship between the parties.”).
239
      37 C.J.S. Fraud § 51 (Feb. 2022 Update).
240
      37 Am. Jur. 2d Fraud and Deceit § 239 (Feb. 2022 Update).
241
    Restatement (Third) of Torts: Liab. for Econ. Harm § 11 cmt. d (2020); see also
37 C.J.S. Fraud § 51 (Feb. 2022 Update) (“[R]eliance is not justifiable where the alleged
victim of a fraud ignored or closed its eyes to a known or obvious risk, particularly when
the transaction is between large, sophisticated commercial enterprises with relevant

                                             59
“One cannot secure redress for fraud where he or she acted in reliance on his or her

own knowledge or judgment,” and “not on the representor’s statements.”242

         As just explained, it is axiomatic that a plaintiff does not justifiably rely on a

defendant’s misrepresentation if the plaintiff knows that the representation is

false.243 On the other hand, it is equally well-established that, generally, a failure to

discover the fraud through due diligence does not excuse it;244 in fact, “[a] plaintiff’s

diligence efforts can be evidence that her reliance on a false representation was

reasonable because she made efforts to verify the representation and discovered no




experience.”); id. (“Where ample opportunity existed to discover the truth, then reliance
on a fraudulent misrepresentation of the defendant is not justified.”); Maverick
Therapeutics, 2020 WL 1655948, at *30 (explaining that if a party “should have
discovered” the misrepresentation, “it did not justifiably rely”).
242
      37 C.J.S. Fraud § 60 (Feb. 2022 Update).
243
    Ward v. Hildebrand, 1996 WL 422336, at *4 (Del. Ch. July 8, 1996) (“[T]he recipient
of a fraudulent misrepresentation is not justified in relying upon its truth if knows that it is
false or if its falsity is obvious to him.”) (citing Restatement (Second) of Torts § 541);
Maverick Therapeutics, 2020 WL 1655948, at *30 (observing that if a defendant “shared
[plaintiff’s] understanding,” “then it cannot have justifiably relied”); Great Hill Equity
P’rs, 2018 WL 6311829, at *33 (“[T]he plaintiff must have actually relied.”).
244
   See, e.g., 37 Am. Jur. 2d Fraud and Deceit § 240 (Feb. 2022 Update) (“A party who
has perpetrated a fraud through misrepresentations which induce action by another party
cannot defeat a claim for damages by asserting that the defrauded party might have
discovered the fraud by the exercise of proper care. However, the victim of a fraud cannot
close their eyes to a known misrepresentation and cannot close their eyes to a
misrepresentation that is obvious.”).

                                              60
reason to doubt its truth.”245 Delaware law does not condone fraud, nor are buyers

required to conduct perfect due diligence before their reliance can be said to be

justified.

       But reliance must have been “justifiable” in some sense of the word. 246 This

requirement “creates arguable tension with the usual rule that contributory

negligence is no defense to an intentional-tort claim.”247 Courts have struggled to

draw a line somewhere between actual knowledge and negligence when assessing




245
    Great Hill Equity P’rs, 2018 WL 6311829, at *33; see also id. (“The fact that a
plaintiff’s diligence efforts do not uncover fraud does not render such efforts unreasonable,
especially when the fraud was intentionally hidden.”).
246
   E.g., 37 C.J.S. Fraud § 51 (Feb. 2022 Update) (“The reliance must be justifiable or
reasonable.”); Restatement (Third) of Torts: Liab. for Econ. Harm § 11 cmt. d (2020)
(“[L]iability does require a showing that the plaintiff’s reliance on what the defendant said
was ‘justifiable.’ Justifiable reliance is an element of the plaintiff’s cause of action . . . .”).
247
   Restatement (Third) of Torts: Liab. for Econ. Harm § 11 cmt. d (2020). Compare, Great
Hill Equity P’rs, 2020 WL 948513, at *8 (“Great Hill was well aware of Plimus’s business
model which included the quality of the vendors, and thus could not establish justifiable
reliance on any misrepresentation that may have been made regarding vendor quality.”),
and Universal Enter. Gp., 2013 WL 3353743, at *14–15 (holding that unusually extensive
pre-close due diligence foreclosed finding of justifiable reliance), with Cobalt Operating,
LLC v. James Crystal Enters., LLC, 2007 WL 2142926, at *28 (Del. Ch. July 20, 2007)
(“[I]t appears that Crystal’s own efforts at deception prevented the fraud from being
detected during due diligence. Given these factors, and the other diligence Cobalt
conducted, Cobalt satisfies its burden as a fraud plaintiff to show justifiable reliance.”),
aff’d, 945 A.2d 594 (Del. 2008) (TABLE), and Janas v. Biedrzycki, 2000 WL 33114354,
at *5 (Del. Super. Ct. Oct. 26, 2000) (“Contributory negligence does not operate to reduce
the liability under a theory of fraud.”).

                                                61
whether a buyer’s reliance was reasonable or justified. Judge Posner endeavored to

do so in AMPAT/Midwest, Inc. v. Illinois Tool Works Inc., where he observed:

         That a more cautious buyer might not have relied, might have smelled
         a rat, does not defeat liability. There is no defense of contributory
         negligence to an intentional tort, including fraud.

         This principle coexists uneasily, however, with a requirement that the
         victim of a fraud prove justifiable, or in other words reasonable,
         reliance, implying some duty of care on the part of the victim. How are
         these principles—no duty of care (that is, no defense of contributory
         negligence) but a duty of reasonable, not just any old, reliance—to be
         reconciled? . . . We think it comes down to this: while the victim of an
         ordinary accident is required to use the ordinary care of an average
         person . . . the victim of a deliberate fraud is barred only if he has notice
         of the fraud, and so he need only avoid deliberate or reckless risk-
         taking.

         These attenuated duties of care that a fraud victim has are two, not one.
         The victim cannot close his eyes to a known risk. But, beyond that—
         and the crux of the present case—he cannot close his eyes to a risk that
         is obvious, even if he does not himself perceive the risk.248

         Pairing “recklessness” with knowing intent as a touchstone for justifiable

reliance makes good sense.249 It protects a buyer’s reasonable reliance on due


248
      896 F.2d 1035, 1041–42 (7th Cir. 1990) (emphasis in original).
249
    Accord. Restatement (Third) of Torts: Liab. for Econ. Harm § 11 cmt. d (2020)
(“Justifiable reliance amounts to freedom from recklessness . . . .”); 75 Causes of Action
2d 119 § 10 (2016) (noting that courts must consider numerous factors “[i]n assessing
whether reliance was justifiable or whether there was a reckless failure to exercise
diligence”); AMPAT/Midwest, Inc. v. Illinois Tool Works Inc., 896 F.2d 1035, 1041–42
(7th Cir. 1990); Fed. Land Bank of Balt. v. Pusey, 1986 WL 9041, at *3 (Del. Super. Ct.
July 21, 1986) (couching argument of unjustifiable reliance in terms of recklessness);
Dexter Corp. v. Whittaker Corp., 926 F.2d 617, 620 (7th Cir. 1991) (using the phrase

                                              62
diligence while also giving reverence to the word “justifiable.” In this regard, it

should not escape notice that equating a lack of “recklessness” with “justifiable” in

the reliance context jibes with our law’s acknowledgment that a knowing or reckless

misrepresentation can give rise to fraud.250 The symmetry is befitting––one can be

held liable for fraud for acting with reckless indifference to the truth; and one can be

denied a fraud recovery for acting with reckless indifference to the falsity of the

representation or misimpression he alleges was fraudulently made or given.

      With this symmetry in mind, AWS has failed to prove justifiable reliance

because Mahon and Broadtree were, at the very least, reckless in any reliance they

might claim upon Arwood’s misleading omissions. This is not a case where a buyer

simply failed to discover the hidden skeleton in the closet during due diligence.

Rather, Mahon and Broadtree passed warning sign after warning sign as the

information AWS now points to as the source of the fraud stared them in the face.

The preponderance of the evidence reveals they either saw the evidence of improper


“reckless indifference to the truth” to describe behavior “that establishes unreasonable
reliance in the law of fraud”). Black’s Law Dictionary defines “recklessness” as “[c]onduct
whereby the actor does not desire harmful consequence but nonetheless foresees the
possibility and consciously takes the risk. Recklessness involves a greater degree of fault
than negligence but a lesser degree of fault than intentional wrongdoing.” Recklessness,
Black’s Law Dictionary (11th ed. 2019).
250
    See Lord v. Souder, 748 A.2d 393, 402 (Del. 2000) (“It is well-settled under both
Delaware law and the law of most other jurisdictions that the scienter [] requirement
[for fraud] can be satisfied by a showing of recklessness.”).

                                            63
billing, improper lien practices and damaged vendor relationships and chose to

ignore it, or they somehow missed what Arwood placed right before their eyes.

Either way, any reliance they might now claim cannot be deemed justified.

         First, to reiterate, Arwood gave Mahon and Broadtree unfettered access to his

personal and business financials, as well as password-protected access to Arwood

Waste’s records and software.251 He did this because he could not provide an

accurate picture of the business that Broadtree was looking to buy. Broadtree was

left to paint its own picture. At post-trial oral argument, counsel for AWS could not

point to a single Delaware case where the court found that fraud had been proven

even though the buyer knew the seller was not sophisticated enough accurately to

depict the business he was selling, and I am aware of none.252

         AWS argues that Mahon could not have known about the improper overages

or lien practices, but the record does not bear this out. Indeed, although Mahon

claims he was first alerted to the issue post-closing by the under-performance of the

business and employee rumors, he investigated and confirmed the practice using data




251
      E.g., Tr. 719:21–24, 953:18–23 (Arwood).
252
      Post-Trial Oral Arg. (“PT OA”) (D.I. 212) at 97:22–98:18.

                                             64
from TRUX, which he indisputably had full access to throughout diligence.253 That

information was always in Mahon’s hands. Moreover, AWS’s arguments regarding

the pervasiveness of Arwood’s “scheme” undercuts its contention that Mahon could

not have discovered the scheme during the countless hours he spent rummaging

through Arwood Waste’ records.254

         Second, and relatedly, Mahon and Broadtree knew early on that they could

not trust Arwood Waste’s financials (as they did not exist) nor the underlying data.

Knowing they could not rely on the company’s poor record keeping, they bought the

brokerage business anyway.255 Mahon relied heavily on TRUX in creating his

reports, which he later dubbed the “authority,” and yet he testified that he “had a

very, very difficult time understanding” the software.256 Basing the decision to buy




253
   Tr. 135:5–9 (Mahon) (testifying that he looked at TRUX to compare overage revenue
recognized pre- and post-acquisition to investigate); Tr. 719:16–20 (Arwood) (explaining
that he gave Mahon full, password-protected access to TRUX).
254
   See JX 285 (Wyner Report) at 3 (concluding that “[b]efore the acquisition, almost every
load had overage charges”); see also 37 C.J.S. Fraud § 51 (Feb. 2022 Update) (“Where
ample opportunity existed to discover the truth, then reliance on a fraudulent
misrepresentation of the defendant is not justified.”); Maverick Therapeutics,
2020 WL 1655948, at *30 (stating that if a party “should have discovered” the
misrepresentation, “it did not justifiably rely”).
255
      Tr. 193:1–6, 197:22–198:4, Tr. 258:1–13 (Mahon); Tr. 719:4–8, 943:16-18 (Arwood).
256
   Tr. 345:21–346:3 (Mahon); see also Tr. 190:1–16, 193:11–14, 206:2–207:11 (Mahon);
Tr. 719:16–20, 953:6–23 (Arwood); Tr. 33:1–34:6 (Goode); JX 102.

                                            65
a company on financials you know you cannot trust, drawn from data stored in

software you do not understand, is not justifiable.257

       Third, the fact that Broadtree substantially lowered the purchase price

(by nearly 25%) after months of due diligence is strong evidence that Broadtree

realized either that there were serious problems with the brokerage business or it

could not fully trust the information it had in hand.258 Broadtree contractually

managed the risk that it had not painted an accurate picture of the brokerage business,

after having been tasked with doing so, by substantially lowering the purchase price,

securing seller’s representations and warranties in the APA and then holding its

breath. For purposes of fraud, that is not justifiable reliance.



257
    AWS’s assertion that TRUX could not alert Mahon to Arwood’s practices because
“Trux does not contain documents or information sufficient to track customers” and “dump
tickets are not stored in Trux” is not credible. See DOB at 11 n.2. As noted, Mahon
confirmed the overage practice using TRUX. More to the point, he and Broadtree literally
had to recreate the flow of cash in and out of the brokerage business to understand how the
business they were buying made money. Given the pervasiveness of the overbilling and
improper lien practices, it is not reasonable to conclude that evidence of these practices
either was not seen or was seen but not understood.
258
    The May LOI was set at $20.9 million, and the June LOI was set at $15.75 million;
PTO ¶¶ 68–69; JX 93; JX 116. In his deposition, Mahon identified certain additional costs
that reduced the purchase price, but those costs do not fully account for the substantial
decrease in the ultimate price paid for the businesses. See Mahon Dep. Vol. I 167:9–
168:25. Both Arwood and Goode credibly testified that “there was revenue they couldn’t
guarantee” or “account for.” Tr. 728:11–729:8 (Arwood); Tr. 940:4–17 (Arwood); see also
Tr. 81:19–22 (Goode) (“The last letter of intent when they dropped the purchase price and
[sic] he said there was revenue that he couldn’t sustain and be guaranteed he would have,
and he had added additional expenses.”).

                                            66
         Fourth, although Mahon spent substantial time confirming Arwood Waste’s

revenue, he wholly ignored other aspects of the business. Besides the largest

contract with the Florida prison system, Mahon did not ask for access to any

customers or customer contracts even though this information was but a request

away.259 Importantly, he knew overage and liens fees were part of the revenue,260

and that Arwood engaged in a practice of estimating weights,261 but he apparently

chose not to confront Arwood with questions about the legitimacy of these charges

and the reliability of the revenue they generated. On this point, the Court’s exchange

with Mahon at trial was disquieting:

         Mahon: We didn’t get into the nuances of the actual billing of the
         customer since I wanted to more understand the process flow of the
         customer. And coming in, they would receive an invoice to the end.”

         Court: But I assume you appreciated that billing the customer and the
         customer paying was how the company succeeded. That was sort of
         integral to the success of the business you were buying. Right?




259
   Tr. 470:19–471:2 (Mahon) (“THE COURT: Did you ask to get access to any customers
during that process? THE WITNESS: At the time, Your Honor, the customer concentration
was so low that the single largest customer was the Florida prison system, which we asked
to see those contracts. But any individual customer was less than 1 percent, I believe, of
the overall revenue.”).
260
    Tr. 197:3–198:4, 307:8–13 (Mahon); JX 160 at 36 (recognizing “overage[s]”
as additional charges customers may pay).
261
      Tr. 940:21–942:18 (Arwood) (testifying he told Mahon about how they billed overages).

                                             67
       Mahon: Yes, Your Honor, but we reviewed customer reviews. They
       had a 4-Star rating in Trustpilot, and so we felt that they were doing a
       good job at the time.262

Mahon’s answer was unresponsive. He was tasked with creating what did not exist,

and he had access to anything he asked for to enable him to complete that task.

To now claim that he was somehow misled by a picture that he himself was painting

is not justifiable.263

        Taken together, these facts prove that AWS was not justified in relying upon

any supposed extra-contractual impressions created by Arwood pre-closing

regarding the fitness of the brokerage business, or any representations expressly

made by the Selling Entities in the APA, especially given Mahon and Broadtree’s




262
   Tr. 466:9–21 (Mahon). AWS argues that even the customer reviews were misleading
because Arwood offered gift cards to employees to write positive reviews. See DOB at 14–
15. That contention is supported by credible evidence. Robinson testified that employees
received bonuses for “procuring Trustpilot reviews,” and Henley testified that Arwood had
employees “make reviews online under different names.” Tr. 493:5–7 (Henley);
Tr. 614:11–13 (Robinson). Even so, for a sophisticated private equity buyer, it is not
credible to suggest that positive online customer reviews were sufficient to fill in gaps left
by non-existent or incomplete financial records, or that they somehow diverted this
sophisticated buyer from the path of further inquiry.
263
    For the first time at oral argument, AWS argued that “Arwood selectively provided
some real dump tickets during due diligence,” relying on JX 350. PT OA at 77:12–20.
JX 350 is unhelpful. It contains not just bills from Arwood Waste to customers but also
several bills from service providers to Arwood Waste, and almost none of the invoices
include overage weights.

                                             68
level of “knowledge and experience.”264           Having failed to prove scienter and

justifiable reliance, AWS cannot succeed on its fraud and fraudulent inducement

claims.

      B. Breach of Representations

         AWS has also asserted breaches of representations and warranties within the

APA against all Counterclaim Defendants and Goode. To prevail on a breach of

contract claim, a party must prove the existence of a contractual obligation, the

breach of that obligation, and resulting damages.265 Importantly, unlike its fraud

claims, where justifiable reliance is a prima facia element, in the context of its breach

of contract claim, “[t]o the extent [the Selling Entities] warranted a fact or

circumstance to be true in the [APA], [AWS was] entitled to rely upon the accuracy

of the representation []regardless of what [its] due diligence may have or should

have revealed.”266

         AWS points to four different provisions of the APA that were breached––

Section 3.7 (Financial Statements), Section 3.9 (Accounts Receivable, Accounts


264
      37 C.J.S. Fraud § 51 (Feb. 2022 Update).
265
    VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003);
WaveDivision Hldgs. v. Millennium Digit. Media Sys., L.L.C., 2010 WL 3706624, at *13
(Del. Ch. Sept. 17, 2010).
266
    Interim Healthcare, Inc. v. Spherion Corp., 884 A.2d 513, 548 (Del. Super. Ct. 2005),
aff’d, 886 A.2d 1278 (Del. 2005).

                                             69
Payable), Section 3.20 (Compliance with Laws), and Section 3.22 (Employees).

I address each in turn below.       But first, I address whether “sandbagging” is

implicated by the facts proven here, as Arwood argues, and, if so, how the doctrine

affects the viability of AWS’s breach of contract claims.267

         1. Sandbagging

         After post-trial oral argument, I suspected that the preponderance of the

evidence might prove that Mahon and Broadtree either knew pre-closing that certain

representations in the APA were false or that they should have known of their falsity.

Concerned that either scenario might implicate “sandbagging,” I asked the parties

for supplemental submissions to answer two questions:

         1) What is the current state of “sandbagging” as a defense under Delaware
            law, particularly in light of our Supreme Court’s opinion in Eagle Force
            Holdings, LLC v. Campbell?

         2) Is “sandbagging” implicated if the buyer should have known that a
            representation or warranty was false, but did not actually know of its
            falsity?268

         Having reviewed the parties’ supplemental submissions, in answer to the first

question, for the reasons explained below, I am satisfied that Delaware law allows a


267
   As discussed in more detail below, “sandbagging” colloquially “refer[s] to the practice
of asserting a claim based on a representation despite having had reason to suspect it was
inaccurate.” Akorn, Inc. v. Fresenius Kabi AG, 2018 WL 4719347, at *77 n.756 (Del. Ch.
Oct. 1, 2018), aff’d, 198 A.3d 724 (Del. 2018) (TABLE).
268
      D.I. 215.

                                           70
buyer to “sandbag” a seller. But even if it did not, in answer to the second question,

I am satisfied that “sandbagging” only applies when a buyer knows a representation

is false pre-closing but seeks post-closing indemnification on the representation

anyway. As Mahon and Broadtree were recklessly indifferent to the truthfulness of

the representations, but did not actually know of their falsity pre-closing,

sandbagging is not implicated in this case in any event.

          a. Delaware is a “Pro-Sandbagging” Jurisdiction

       The term “sandbagging,” in all of its uses, carries a “negative connotation.”269

It “evokes an inference of wrongful intent and malfeasance” since it is generally

understood “to mean to misrepresent or conceal one’s true intent, position, or

potential in order to take advantage of an opponent.”270 Of course, the term’s origins

likely explain the modern perception of a “sandbagger”:

       In the 19th century, ruffians roamed the streets armed with cotton socks.
       These ostensibly harmless socks were filled with sand and used as
       weapons to rob innocent, unsuspecting victims. Sandbaggers, as they
       came to be known, were reviled for their deceitful treachery:
       representing themselves as harmless, until they have you where they


269
   Stacey A. Shadden, How to Sandbag Your Opponent In the Unsuspecting World of High
Stakes Acquisitions, 47 Creighton L. Rev. 459, 459 (2014) (“Shadden”).
270
   Id.; see also Griffith Kimball, Sandbagging: Eagle Force Holdings & the Market’s
Reaction, 46 B.Y.U. L. Rev. 571, 571 (2020) (Comment) (“Kimball”) (“The word carries
a negative connotation; Merriam-Webster defines it as meaning ‘to treat unfairly or
harshly’ or ‘to conceal or misrepresent one’s true position, potential, or intent especially in
order to gain an advantage.’”) (citation omitted).

                                              71
       want you. Then, revealing their true intentions, they spring their trap
       on the unwitting.271

       As noted, in the context of a business acquisition, a “sandbagging” buyer

refers to a buyer who “is or becomes aware that a specific representation and

warranty made by the seller is false, yet instead of alerting the seller to this fact, the

buyer consummates the transaction, despite its knowledge of the breach, and seeks

post-closing damages against the seller for the breach.”272              The practice of

sandbagging in acquisitions is ubiquitous; so much so that transactional planners

have developed a sandbagging playbook that calls for different approaches to the

issue depending on which side of the deal one sits and whether the state law




271
    Daniel L. Chase, M&A After Eagle Force: An Economic Analysis of Sandbagging
Default Rules, 108 Calif. L. Rev. 1665, 1666 (2020) (Note) (“Chase”); see also Akorn,
2018 WL 4719347, at *77 n.756 (“[Sandbagging] is a loaded and pejorative term:
It ‘originates from the 19th century where gang members would fill socks full of sand to
use as weapons against unsuspecting opponents.’”) (citing Shadden, at 459).
272
    Shadden, at 459; see also Charles K. Whitehead, Sandbagging: Default Rules and
Acquisition Agreements, 36 Del. J. Corp. L. 1081, 1081 (2011) (“Whitehead”) (“In the
M&A World, a buyer ‘sandbags’ a seller when, knowing the seller has materially breached
a warranty, it closes the deal and then asserts a post-closing claim.”); Seth Cleary,
Delaware Law, Friend or Foe? The Debate Surrounding Sandbagging and How
Delaware’s Highest Court Should Rule on a Default Rule, 72 S.M.U. L. Rev. 821, 825
(2019) (Comment) (“Cleary”) (“In the United States M&A context, sandbagging is often
used to describe a situation where a buyer knows that a seller’s representations or
warranties are in breach prior to closing, but in spite of this breach, the buyer closes the
transaction and then pursues indemnification.”).

                                            72
governing the deal has emerged as “pro-sandbagging” or “anti-sandbagging.”273

While there certainly is nuance in how a planner might approach sandbagging, the

playbook boils down to three approaches: (1) including a clause within the

acquisition agreement that “expressly permit[s] buyer to engage in sandbagging even

if buyer has previous knowledge of the falsity of seller’s representations and

warranties”; (2) including a clause within the acquisition agreement that “expressly

prevent[s] buyer [from pursuing] indemnification for a breach of seller’s

representations or warranties if buyer had prior knowledge of its inaccuracy”; or

(3) “remaining silent on the issue.”274

      Not surprisingly, the parties to the APA took the third approach––the APA is

silent on the issue of sandbagging. I say not surprisingly because the preponderance

of evidence reveals that the APA was not negotiated; Broadtree prepared the

agreement and Arwood signed it with no fanfare or pushback.275 Having failed

expressly to allocate the risk of sandbagging in their contract, and apparently having


273
   See, e.g., Whitehead, at 1092–93 (surveying jurisdictions and acquisition agreements;
concluding that New York and Delaware are pro-sandbagging and that very few acquisition
agreements contain anti-sandbagging clauses).
274
   Shadden, at 461 (citing Broc Romanek et al., Negotiating Public-Private Mergers,
6 M&A Law 1 (2002)).
275
    See JX 177, 179 (emails from Mahon discussing closing payments with no issues);
Tr. 728:11–729:3 (Arwood) (testifying that he “wasn’t happy” about the price reduction
but “ultimately agreed to it”).

                                          73
given no thought to the matter pre-closing, the parties implicitly have invoked the

default common law of Delaware regarding sandbagging.

            Delaware is “more contractarian” than most states,276 and our law respects

contracting parties’ “right to enter into good and bad contracts.”277 Our courts

“enforce[] both.”278 Given these strong contractarian proclivities, it is surprising that

our highest court has not yet had occasion to resolve the “interesting question” of

“whether a party can recover on a breach of warranty claim where the parties know

that, at signing, certain of them were not true.”279 In the absence of definitive

guidance from the Supreme Court, I do my best to discern what the law of Delaware

on sandbagging is, or at least, what I believe it should be.




276
   GRT, Inc. v. Marathon GTF Tech., Ltd., 2011 WL 2682898, at *12 (Del. Ch. July 11,
2011) (Strine, C.).
277
      Nemec v. Shrader, 991 A.2d 1120, 1126 (Del. 2010).
278
      Id.
279
   Eagle Force Hldgs., LLC v. Campbell, 187 A.3d 1209, 1236 n.185 (Del. 2018); see also
Chase, at 1671 (“Delaware’s sandbagging default rule is ambiguous.”); Kimball, at 582
(“As of this writing, the Delaware Supreme Court has still not definitively ruled on
sandbagging.”).

                                            74
         In my view, “Delaware is what is affectionately known as a ‘sandbagging’

state.”280 In his recent decision in Akorn, Vice Chancellor Laster well explained the

reason why this is (or should be) so:

         From my perspective, the real question is whether the risk allocation in
         the contract controls, or whether a more amorphous and tort-like
         concept of assumption of risk applies. To my mind, the latter risks
         having cases routinely devolve into fact disputes over what was
         provided or could have been provided in due diligence. The former
         seems more in keeping with Delaware’s contractarian regime,
         particularly in light of Delaware’s willingness to allow parties to restrict
         themselves to the representations and warranties made in a written
         agreement.281

  This perspective is entirely consistent with, and driven by, the settled Delaware

  law that “reliance is not an element of a claim . . . for breach of any of the

  representations or warranties in the agreement.”282 Here again, the reasoning of

  our law is sound:

         Due diligence is expensive and parties to contracts in the mergers and
         acquisitions arena often negotiate for contractual representations that

280
    NASDI Hldgs. v. N. Am. Leasing, No. 10540-VCL, at 57 (Del. Ch. Oct. 23, 2015)
(TRANSCRIPT); see also Cobalt Operating, LLC v. James Crystal Enters., LLC,
2007 WL 2142926, at *28 (Del. Ch. July 20, 2007) (“[A] breach of contract claim is not
dependent on a showing of justifiable reliance. . . . Having contractually promised
[the buyer] that it could rely on certain representations, [the seller] is in no position to
contend that [the buyer] was unreasonable in relying on [the seller's] own binding words.”),
aff’d, 945 A.2d 594 (Del. 2008).
281
      Akorn, 2018 WL 4719347, at *77 n.756.
282
   Id. (cleaned up) (citing Gloucester Hldg. Corp. v. U.S. Tape & Sticky Prods., LLC,
832 A.2d 116, 127–28 (Del. Ch. 2003)); Interim Healthcare, 884 A.2d at 548.

                                              75
         minimize a buyer’s need to verify every minute aspect of a seller’s
         business. In other words, representations like the ones made in
         [the agreement] serve an important risk allocation function.
         By obtaining the representations it did, [the buyer] placed the risk that
         [the seller’s] financial statements were false and that [the seller] was
         operating in an illegal manner on [the seller]. Its need then, as a
         practical business matter, to independently verify those things was
         lessened because it had the assurance of legal recourse against
         [the seller] in the event the representations turned out to be false. . . .
         [H]aving given the representations it gave, [the seller] cannot now be
         heard to claim that it need not be held to them because [the buyer’s] due
         diligence did not uncover their falsity. . . . Having contractually
         promised [the buyer] that it could rely on certain representations,
         [the seller] is in no position to contend that [the buyer] was
         unreasonable in relying on [the seller’s] own binding words.283

         Pro-sandbagging is often characterized as the “modern rule.”284 Some who

disagree with the “modern rule” view sandbagging as bad economics in that it creates

penalty-like incentives in the bargaining process.285 Others view sandbagging as




283
    Akorn, 2018 WL 4719347, at *77–78 (quoting Cobalt Operating, 2007 WL 2142926,
at *28).
284
   Bryan Westhoff, You Were Relying on What? The Effect of a Pro-Sandbagging Clause
on a Fraud Claim, 2018 Bus. L. Today 1, 4 (2018); see also Victor P. Goldberg, Protecting
Reliance, 114 Colum. L. Rev. 1033, 1080 (2014) (“The weight of authority, and practice,
is with the pro-sandbagging side.”); Chase, at 1665 (“Dealmakers have long considered
Delaware as a ‘pro-sandbagging’ state following the modern trend.”); Kimball, at 574
(“Sandbagging law has evolved from tort to contract law, and ‘modern theory’ courts like
Delaware and New York generally consider the representations and warranties as
bargained-for provisions and refuse to change the parties’ deliberate allocation of risk.”).
285
      See, e.g., Whitehead, at 1105–07. But see generally Chase (critiquing this conclusion).

                                              76
simply unfair or “ethically questionable.”286           While I acknowledge there is

something unsettling about allowing a buyer to lay in wait on the other side of

closing with a breach claim he knew before closing he would bring against the seller,

the risk of such litigation, like any other risk, can be managed expressly in the

bargain the parties strike.        A pro-sandbagging rule supports the notion that

“representations and warranties serve an important risk allocation function.”287

Indeed, as a general matter, Delaware’s “public policy favor[s] private ordering”288

and “respects the freedom of parties in commerce to strike bargains and honors and

enforces those bargains.”289 I see no reason to alter that public policy here, especially

since “anti-sandbagging clauses” have emerged as effective risk management tools



286
   See, e.g., Shadden, at 474 (“Many scholars have recently asked the question whether
sandbagging is ethical. . . . Under both European and Canadian law, the default rule is
consistently in favor of anti-sandbagging. An anti-sandbagging provision appeals to one’s
sense of fairness . . . .”).
287
    Pilot Air Freight, LLC v. Manna Freight Sys., Inc., 2020 WL 5588671, at *2 (Del. Ch.
Sept. 18, 2020) (citing In re Tibco Software Inc. S’holders Litig., 2014 WL 6674444, at *18
(Del. Ch. Nov. 25, 2014)); Cobalt Operating, 2007 WL 2142926, at *28; see also
Whitehead, at 1084 (observing that under the modern rule, a “[b]uyer can argue it bargained
for the warranties as a means to allocate risk and minimize cost”); cf. Chase, at 1681
(“By adopting a pro-sandbagging default rule, Delaware and other courts . . . will more
efficiently allocate risk, decreasing transaction costs and reducing sandbagging
litigation . . . .”).
288
      Manti Hldgs., LLC v. Authentix Acq. Co., Inc., 261 A.3d 1199, 1217 (Del. 2021).
289
   Related Westpac LLC v. JER Snowmass LLC, 2010 WL 2929708, at *6 (Del. Ch.
July 23, 2010).

                                             77
that every transactional planner now has in her toolbox.290

       When parties choose not to (or fail to) allocate the risk of sandbagging in their

contract, the buyer may rest on its reasonable belief that it has acquired as part of the

transaction the seller’s implicit promise to be truthful in its representations.291 “This

view of ‘reliance’—i.e., as requiring no more than reliance on the express warranty

as being a part of the bargain between the parties—reflects the prevailing perception

of an action for breach of express warranty as one that is no longer grounded in tort,

but essentially in contract.”292 Viewed through the lens of contract, not tort, the

question is simple: was the warranty in question breached? If it was, then the buyer

may recover—regardless of whether she relied on the warranty or believed it to be




290
    See, e.g., Kimball, at 576 (noting that attorneys can bypass default pro-sandbagging
rules by “simply negotiat[ing] for an anti-sandbagging provision”); Jacek Jastrzȩbski,
“Sandbagging” and the Distinction Between Warranty Clauses and Contractual
Indemnities, 19 U.C. Davis Bus. L. J. 207, 209 (2019) (“Jastrzȩbski”) (acknowledging, in
discussing default sandbagging rules, that “parties can contract for a pro-sandbagging or
anti-sandbagging solution in their agreement”).
291
    See CBS Inc. v. Ziff-Davis Publ’g Co., 553 N.E.2d 987, 1000–01 (N.Y. 1990)
(“The critical question is not whether the buyer believed in the truth of the warranted
information, as Ziff–Davis would have it, but whether it believed it was purchasing the
seller’s promise as to its truth.”) (citation and internal quotations omitted).
292
   Id.; see also Jastrzȩbski, at 215 (“Typically, the states that follow the anti-sandbagging
rule are more strongly rooted in the tortious nature of warranty liability, while those that
adopt the pro-sandbagging rule have moved to the modern, contractual approach to
warranty liability.”).

                                             78
true when made.293 “Stated otherwise, the fact that the buyer has questioned the

seller’s ability to perform as promised should not relieve the seller of his obligations

under the express warranties when he thereafter undertakes to render the promised

performance.”294 Reliance, whether justified or unjustified, is not a prima facie

element of breach of contract.295

            As applied here, Arwood and the Selling Entities made certain representations

and warranties in the APA. AWS accepted those promises when it signed the

contract. Whether AWS was oblivious to their falsity pre-closing, or fully cognizant,

does not matter. It was entitled to believe that it was “purchasing [the Selling

Entities’] promise” that the representations and warranties were true, and it may

recover damages if that promise was breached.

               b. Sandbagging Is Not Implicated Here

            In the Court’s second question to counsel, the Court inquired whether

sandbagging is even implicated when the buyer does not have actual knowledge pre-

closing that the seller’s representations were false. Having considered the issue,

guided by the parties’ supplemental submissions, I am satisfied the answer is no––



293
      Ziff-Davis, 553 N.E.2d at 1001.
294
      Id.
295
      Interim Healthcare, 884 A.2d at 548.

                                              79
sandbagging is not implicated unless the buyer actually knew pre-closing that the

seller’s representations were false.          Thus, even if Delaware were an “anti-

sandbagging” jurisdiction, sandbagging is not implicated here because the evidence

does not prove that AWS knew the APA’s representations and warranties were false

before it closed.

       In its supplemental submission, AWS argues that “the applicable inquiry is

what the buyer knew at the time of signing, not what the buyers should have

known.”296 Most commentators appear to share this view.297 Importantly, this is



296
   Suppl. Ltr. Submission from E. Chaney Hall to V.C. Slights Regarding Sandbagging
(D.I. 216) at 10. For their part, Arwood and Goode assert that “Delaware law has not
resolved this issue.” Ltr. from Counsel for Pls. to the Ct. Regarding Suppl. Post-Trial
Briefing (D.I. 217) at 5.
297
    See, e.g., Whitehead, at 1081 (“In the M&A World, a buyer ‘sandbags’ a seller when,
knowing the seller has materially breached a warranty, it closes the deal and then asserts a
post-closing claim.”) (emphasis added); Jastrzȩbski, at 208 (“[A] warrantee ‘sandbags’ the
warrantor if he enters into an agreement knowing that a warranty clause is incorrect and
subsequently brings a claim against the warrantor . . . .”) (emphasis added); Kimball, at 571
(“In corporate transactions, ‘sandbagging’ refers to a situation where a buyer knows that a
seller’s representation in a purchase agreement is false, but nevertheless closes the
transaction and later seeks to hold the seller liable for that breach.”) (emphasis added);
Cleary, at 825 (“In the United States M&A context, sandbagging is often used to describe
a situation where a buyer knows that a seller’s representations or warranties are in breach
prior to closing, but in spite of this breach, the buyer closes the transaction and then pursues
indemnification.”) (emphasis added); Chase, at 1665 (“In the Mergers & Acquisition
(M&A) context, a buyer ‘sandbags’ a seller when the buyer, despite knowing pre-closing
that the seller materially breached a representation or warranty, closes the deal anyway and
subsequently seeks indemnification from the seller for damages arising out of a breach.”)
(emphasis added). But see id. at 1667 (“‘Anti-sandbagging’ states do not allow a buyer to
sue a seller for breach of warranty if the buyer knew (or should have known) of the breach

                                              80
also consistent with how our Supreme Court, in passing, recently framed the

unresolved issue of sandbagging in Eagle Force. Both the majority opinion and

then-Chief Justice Strine’s dissent strongly suggested that the buyer’s actual

knowledge of falsity animates the sandbagging inquiry, not constructive

knowledge.298

      For these reasons, I am satisfied that sandbagging is not implicated if a buyer,

exercising reasonable care, should have known a representation was false but did not

actually know. But that does not end the inquiry. The Court’s question to counsel

assumed the evidence would reveal that the buyer’s state of mind was “did not know,

but should have known” with respect to the falsity of the operative representations.

But the preponderance of the evidence has actually revealed that AWS’s lack of

knowledge was the product of reckless indifference. That, then, raises the additional

question of whether reckless indifference will implicate sandbagging. Because I am

satisfied the parties’ supplemental submissions are sufficiently responsive to the

question, I see no need to ask them to do more.


prior to closing without an express contractual provision to the contrary.”) (emphasis
added).
298
    Eagle Force, 187 A.3d at 1236 n.185 (“We acknowledge the debate over whether a party
can recover on a breach of warranty claim where the parties know that, at signing, certain
of them were not true.”) (emphasis added); id. at 1247 (expressing “doubt” that a buyer can
“turn around and sue because of what he knew to be false remained so”) (Strine, C.J.,
concurring in part and dissenting in part) (emphasis added).

                                            81
         In my view, AWS’s argument that actual knowledge is required to implicate

sandbagging applies in full force to whether reckless indifference suffices. Just as

recklessness is beyond simple negligence, recklessness is not actual knowledge.299

And actual knowledge appears to be what is required to trigger the sandbagging

inquiry, as the language from Eagle Force and commentators cited above

suggests.300

         Based on the foregoing, I am satisfied that “sandbagging” is implicated only

when a buyer has actual knowledge that a representation is false. Therefore, with

no concern that a sandbagging defense could defeat AWS’s claim for breach of the

APA’s representations and warranties, I turn now to the specific representations at

issue.

         2. AWS Has Proven Breaches of Representations and Warranties

         As noted above, AWS alleged that Arwood and the Selling Entities breached

Section 3.7 (Financial Statements), Section 3.9 (Accounts Receivable, Accounts



299
    Compare Knowledge, Black’s Law Dictionary (11th ed. 2019) (“An awareness or
understanding of a fact or circumstance; a state of mind in which a person has no substantial
doubt about the existence of a fact.”), with Recklessness, Black’s Law Dictionary (11th ed.
2019) (“Reckless involves a greater degree of fault than negligence but a lesser degree of
fault than intentional wrongdoing.”) (emphasis added).
300
   I note that the term’s origin is consistent with this conclusion. Sandbagging robbers
knew their sock weapons were filled with sand; they did not swing socks at unsuspecting
victims with reckless disregard for their weapons’ efficacy.

                                             82
Payable), Section 3.20 (Compliance with Laws), and Section 3.22 (Employees).

I address each in turn.

               a. Section 3.7: Financial Statements

            First, AWS alleges a breach of Section 3.7 of the APA. At Section 3.7, the

Selling Entities represented that:

            Each Company has delivered to Buyer and set forth on Schedule 3.7
            [the financial statements listed]. Each of the foregoing financial
            statements is consistent with the books and records of each Company.
            The records provided by the Companies to the Buyer underlying the
            Financial Statements are complete and accurate in all respects, and the
            Financial Statements present fairly in all material respects the financial
            condition and results of operations and cash flows of each
            Company . . . .301

            AWS argues that Arwood Waste’s Financial Statements (as defined) did not

accurately represent its financial condition or cash flows because both were based,

in large measure, on revenue generated by overbilling.302 In this regard, AWS points

to Arwood Waste’s false overage charges, improper lien fees, fabricated demurrage

fees, failure to pay haulers, and its purported failure to pay employees.303 The result

of these practices, AWS contends, was an inflated purchase price caused by an




301
      APA § 3.7.
302
      DOB at 39.
303
      Id.

                                               83
inflated EBITDA.304 At first glance, the contention appears to be well supported by

the evidence.

            But the analysis is not so simple. As a preliminary matter, the “Financial

Statements” that AWS argues were inaccurate are those “set forth on

Schedule 3.7.”305 The problem is no Financial Statements were actually “set forth

on Schedule 3.7.”306 Not one.

            Even assuming the applicable financial statements were “delivered,”307 the

Financial Statements were prepared by Mahon. All parties knew that Arwood Waste

had no financial statements or “formal records of any sort.”308 It would be extremely

odd that Arwood and the Selling Entities would “rep against” financial statements

that Mahon created for the buyer, and the incongruity was not lost on Broadtree;

Mahon sent an email to Elliott Davis coyly stating that “John [Arwood] will rep

against this income statement as the ONLY income statement that exists for 2017



304
      Id.
305
      APA § 3.7.
306
      See JX 187 at 3.
307
    See JX 102 (email from Mahon stating that “[Arwood] will rep against this income
statement”).
308
   Tr. 193:1–10 (Mahon); Tr. 719:4–8 (Arwood) (explaining he did not “do financials or
any of that type of stuff” and “just knew what [he] was basically revenuing [sic]”);
PTO ¶ 65.

                                            84
and 2018 so it is the authority :).”309 Although the typical dynamic is that the buyer

relies on the seller for the accuracy of the financial statements, this case strangely

presents the opposite dynamic.310 It seems ridiculous on its face that Mahon,

knowing full well that Arwood Waste did not have reliable financial records, would

undertake to create the Financial Statements, tell Arwood to make representations

as to the accuracy of those records, not attach them to the agreement as expressly

required, and then sue Arwood for breach.

         And yet, unlike other representations in the APA,311 Section 3.7 contained no

knowledge qualifier, meaning that Arwood and the Selling Entities did not represent

that the financials were accurate to their knowledge. They represented that they were

“complete and accurate in all respects.”312 Because Arwood used false “estimated”

overages and utilized improper lien practices when billing customers, it is highly

unlikely that the Financial Statements were “complete and accurate in all respects.”

And, contrary to reality, the clear and unambiguous terms of the APA provide that


309
      JX 102.
310
   See Arwood Dep. Vol. II 188:6–20 (“Q. What about these statements of profit and loss
and cash flows, do you agree that you are telling—that you are representing that all those
things are true and accurate? A. . . . I do because I was trusting Sean [Mahon]. I don’t
know nothing about profit and loss and cash flows.”).
311
      See, e.g., APA §§ 3.10, 3.17, 3.18, 3.19, 3.20.
312
      APA § 3.7.

                                               85
the obligation to provide accurate Financial Statements rested with Arwood and the

Selling Entities, not AWS.313

      The proof of breach with respect to Section 3.7, in the end, stands in equipoise.

On the one hand, the provision unequivocally places responsibility on the sellers to

provide accurate Financial Statements, and they likely did not do so. On the other

hand, AWS failed to ensure that the Financial Statements were attached to the

contract it drafted, which makes assessing their accuracy (either by sellers or the

Court) impossible. Ultimately, however, whether Section 3.7 was breached does not

matter; as discussed below, Section 3.20 was breached, and AWS is entitled to

damages for that breach.

          b. Section 3.9: Accounts Receivable

      In its post-trial briefs, AWS alleges Arwood and the Selling Entities breached

Section 3.9, which represents that “[a]ll of the accounts received of [sic] each

Company that are less than 120 days outstanding are valid and enforceable

claims.”314 AWS alleges that this representation was false because “Arwood Waste




313
   See id. (“Each Company has delivered to Buyer and set forth on Schedule 3.7: . . . The
records provided by the Companies to the Buyer . . . .”) (emphasis added).
314
   APA § 3.9; see DOB at 40; Def./Countercl. Pl. AW Site Servs., LLC’s Answering Post-
Trial Br. (“DAB”) (D.I. 208) at 38.

                                           86
charged customers improper extra fees and placed unwarranted liens on customer

property.”315

         But AWS did not plead a breach of Section 3.9 in its counterclaim.316 That

alone is fatal to the claim. Moreover, AWS’s argument assumes that because a

portion of the underlying charges to customers was the product of fraud, some

unidentified portion of the amounts owed but not paid by customers must also be the

product of fraud. Yet, it made no effort to parse this out in the evidence. It simply

assumes, without proof, that all receivables are laced with fraudulent charges.

Accordingly, AWS has not proven a recoverable breach of Section 3.9.

            c. Section 3.20: Compliance with Laws

         AWS alleges that Arwood and the Seller Entities breached Section 3.20,

which states that “[e]ach Seller Entity has materially complied with and is currently

in compliance with all Laws of federal, state, local and foreign governments.”317



315
      DOB at 40.
316
    See Countercls. ¶¶ 78, 94 (referring only to Sections 3.7, 3.20, and 3.22 of the APA).
It appears the first mention of Section 3.9 appears on page 46 of AWS’s pre-trial brief
(D.I. 162). See Snow Phipps Gp., LLC v. KCAKE Acq., Inc., 2021 WL 1714202, at *44
(“Generally speaking, ‘[w]hen an argument is first raised in a pretrial brief after the parties
already have shaped their trial plans, it is simply too late and deemed waived.’”) (citing
ABC Woodlands L.L.C. v. Schreppler, 2012 WL 3711085, at *3 (Del. Ch. Aug. 15, 2012)).
317
   APA § 3.20. The term “Laws” is broadly defined in the APA to include the common
law of fraud. APA § 1.1.

                                              87
In particular, AWS points to several of the business practices already discussed and

argues that these practices resulted in violations of Law (as defined).318 I agree.

         First, Arwood and the entities he controlled did not comply with the law in

their billing practices regarding weight overages. They systematically, inaccurately,

and intentionally overcharged their customers.319 AWS’s expert testimony supports

this point. Robert Wallace, AWS’s industry expert, credibly opined that Arwood’s

practice of estimating weights was “the opposite of industry norms” and “grossly

violate[d] industry practices.”320    And Wyner testified persuasively that “it is

scientific malpractice to include extra-significant digits” when estimating, such as



318
   As explained below, AWS’s claims regarding Arwood’s conduct with respect to his
parents as employees must be rejected, so I do not accept or address AWS’s argument that
“Arwood failed to comply with applicable wage and hours laws” concerning his parents.
DOB at 41.
319
    See Cobalt Operating, 2007 WL 2142926, at *27 (“Engaging in a repeated pattern of
fraud is clear non-compliance with applicable law . . . .”). To state the obvious, a claim
that Arwood committed fraud against his customers would not suffer from the same defects
as the claim that he defrauded AWS. For example, the customers justifiably relied on the
weights upon which Arwood Waste calculated their bills because they fully relied upon
Arwood Waste to tell them the weight charged and the amount due. And even if Arwood
did not fully appreciate the wrongfulness of the practice, he likely had the scienter
necessary for fraud—that is, he knew the weights were estimates, knew they were not
accurate and knew the customer would be misled to believe some level of precision had
been used in the calculation given that the weights routinely suggested exactness to a
hundredth of a decimal point. See Tr. 1185:4–5, 1186:15–17 (Wyner). That Arwood likely
defrauded customers does not mean he also defrauded AWS, particularly given Arwood’s
reasonable belief that Mahon had fully explored all aspects of Arwood Waste’s operations.
320
      JX 283 at 8.

                                           88
Arwood’s frequent use of weights that end in .88, because it gives customers the

impression that actual weights were used to calculate their charges.321 In this regard,

Arwood’s testimony that he systematically used .88 in his weight estimates because

it was “easy to remember” was not credible.322

         Second, as noted, the preponderance of the evidence indicates that Arwood

placed false liens on customer projects, meaning liens that were not justified by

applicable law.323 These unlawful liens damaged AWS because the revenue derived

from illegal lien fees could not be replicated post-closing.324




321
      Tr. 1185:4–5, 1186:15–17 (Wyner).
322
      Tr. 776:15–777:17 (Arwood).
323
    See, e.g., Tr. 180:24–181:2 (Mahon); Tr. 493:18–494:12 (Henley); 181:1–10 (Mahon);
JX 10; JX 27; JX 40; JX 51; JX 72; JX 74; JX 108; JX 127; JX 128; DOB at 28, 41 (citing
56 C.J.S. Mechanics’ Liens § 470) (“In a proceeding for the enforcement of a mechanic’s
lien, the evidence must be sufficient to show a furnishing or use of the labor or material for
or in a building or improvement as required by statute.”).
324
    AWS also argues that Arwood Waste did not materially comply with the law when it
failed to pay haulers for work they performed when customers did not pay him. See, e.g.,
JX 33; JX 38; JX 247; Tr. 496:15–510:8 (Henley); Tr. 456:17–460:9 (Mahon). In fact,
Mahon testified that “it was a common practice if [Arwood] had not received payment to
not pay the haulers.” Tr. 459:12–13 (Mahon). In response, Arwood argues that AWS fails
to cite any legal authority that supports the proposition that Arwood failed to comply with
the law when he failed to pay haulers. See PAB at 37–38. While Arwood Waste’s
consistent failure to pay contractually owed fees to haulers might well have been a violation
of its legal obligations to those vendors, that would be a matter of contract, and I have
insufficient evidence of the contractual relationships between Arwood Waste and its
various haulers to render that judgment.

                                             89
             d. Section 3.22: Employees

         Next, AWS alleges that Arwood and the Selling Entities breached

Section 3.22 of the APA. Specifically, AWS claims the sellers misrepresented

Schedule 3.22(a)(i), which sets out a “complete and accurate list of all employees of

each Company.”325 AWS claims that Arwood’s mother and father should have been

disclosed as employees, but instead Arwood “did not disclose, and even tried to hide,

the involvement of [his] parents.”326 As explained below, there was no breach of

Section 3.22.

         Arwood’s mother, Pansy Arwood, paid invoices for the brokerage business

on a part-time basis for $100 a week.327 According to AWS, “[Mrs. Arwood’s] salary

did not match the amount of work she actually performed.”328 As a result, Mahon




325
      Countercls. ¶ 41(c) (citing APA § 3.22).
326
      DAB at 40.
327
      Tr. 743:24–744:8 (Arwood).
328
    DOB at 42; Tr. 202:6–17 (Mahon) (explaining that his impression was that Pansy
Arwood was not an employee of Arwood Waste); Tr. 460:11–461:4 (Mahon)
(“A. My understanding pre-acquisition was she did nothing for Arwood Waste. Post-
acquisition, I learned that she was in charge of paying the haulers. Q. How much did she
make per year from Arwood Waste? A. $500 a year, I believe. Q. How much work would
that suggest to you? A. That she was not working. Q. So would you have expected to
have to hire a full-time employee to do that work? A. If she was, in fact, doing it full time,
then I would have to hire a full-time employee to do that work. At the time it was not my
expectation.”).

                                                 90
did not “expect to have to hire an entire accounts payable department, particularly

for paying invoices,” to replace Mrs. Arwood post-acquisition.329

            But AWS admits that Mrs. Arwood was disclosed as an employee.330

Schedule 3.22(a)(i) lists and categorizes the Selling Entities’ employees.331 The

second employee on the list, directly below John Arwood, is Pansy Arwood.332

Moreover, the trial record makes clear that Mahon and Broadtree had plans after the

acquisition to hire internal staff, especially in accounting and for other essential

services.333 Finally, Mahon was on site at Arwood Waste over a period of several

months, and the suggestion that Mahon did not understand what Mrs. Arwood did

for the businesses is simply not credible. From this and other evidence, I am satisfied


329
      Tr. 202:13–203:19 (Mahon).
330
      DOB at 42.
331
      JX 303.
332
      Id.
333
   JX 293 (Margolin Report) at 45 (“It is common to see family on the payroll of privately
held businesses, often for relatively insignificant amounts, for questionable services
rendered. Generally accepted valuation practices typically omit such expenses from their
financial analyses as inconsistent with fair market value. Further, to the extent
Mr. Arwood’s parents provided any economic benefit to the Acquired Business, one would
classify it as an accounting function. Broadtree’s Investor Deck opined that the Acquired
Business ‘operates with a very lean organization, too lean, as there is no accounting
function or sales team and key functions are currently outsourced,’ and ‘today’—as
operated by Mr. Arwood, an ‘Accounting’ department is ‘Not Present,’ and that post-
acquisition the Acquired Business will outsource the function until it hires an internal
staff.”) (quoting from JX 160 at 34, 38–39).

                                           91
that it was disclosed to AWS that Mrs. Arwood was an employee, that AWS

understood what she did for the businesses, and that it appreciated it would need to

replace her after the acquisition closed.

         Arwood’s father was not listed in Schedule 3.22(a)(i). Mr. Arwood

occasionally ran errands, monitored payroll, deposited checks to the bank, reviewed

the credit card statements, and sometimes picked up lunch for staff.334 Given his

minimal responsibilities as essentially a company volunteer, AWS’s contention that

it “was forced to hire and pay new employees to replace Arwood’s [father] at

substantial cost” is not persuasive.335

                                    * * * * *

         For reasons explained above, AWS has proven that Arwood’s brokerage

business was not operated in compliance with the law in breach of Section 3.20.

I address the remedy for the breach below.

      C. The Implied Covenant of Good Faith and Fair Dealing

         AWS also brings a claim for breach of the implied covenant of good faith and

fair dealing. “[A]n implied covenant of good faith and fair dealing inheres in every



334
    Tr. 511:22–512:2 (Henley); Tr. 615:10–15 (Robinson); 744:11–19 (Arwood)
(explaining that his father would pick up lunch, “run errands,” and do “[n]ot much of
nothing”).
335
      DOB at 19.

                                            92
contract.”336 Its application “should be rare and fact-intensive, turning on issues of

compelling fairness,”337 and limited to “a situation [] that was unforeseen by the

parties where the agreement’s express terms do not cover what should happen.”338

In other words, “[t]he application of the implied covenant . . . is limited to filling

contractual gaps that neither party anticipated.”339

         The implied covenant is not needed here. Indeed, it appears AWS brought

this claim as a security net—it argues that “[t]o the extent any gap-filling is needed,

the implied covenant ensures that AWS’s reasonable expectations will be fulfilled.

It is fundamental to the purchase of a business that that business is run legitimately

and lawfully.”340 Gap-filling is not required here; the space regarding the legitimate




336
   Chamison v. HealthTrust, Inc.—The Hosp. Co., 735 A.2d 912, 920 (Del. Ch.
1999), aff’d, 748 A.2d 407 (Del. 2000).
337
   Cincinnati SMSA, Ltd. P’r v. Cincinnati Bell Cellular Sys. Co., 708 A.2d 989, 992
(Del. 1998).
338
   Oxbow Carbon & Mins. Hldgs., Inc. v. Crestview-Oxbow Acq., LLC, 202 A.3d 482, 504
n.93 (Del. 2019).
339
    E.g., Ryan v. Buckeye P’rs, L.P., 2022 WL 389827, at *7 (Del. Ch. Feb. 9, 2022);
Nemec, 991 A.2d at 1125 (“The implied covenant of good faith and fair dealing involves a
cautious enterprise, inferring contractual terms to handle developments or contractual gaps
that the asserting party pleads neither party anticipated.”) (internal quotation marks
omitted).
340
      DOB at 45.

                                            93
and lawful operations of the sellers’ businesses within the APA is fully occupied by

Section 3.20.

      D. Arwood Did Not Prove His Claims

         The parties focused most of their efforts on the Counterclaims, and for good

reason—Arwood and the Selling Entities cannot prove their claims against AWS.

They allege AWS breached the APA “by asserting false and unfounded

indemnification claims” and ask that the escrow agent be directed to release the

escrow funds.341 They also allege that AWS “converted the Selling [Entities]’

property by wrongful acts or disposition of the accounts receivable,”342 and

tortiously interfered with Arwood Site Services’ contract with a customer.343

Finally, they allege that AWS breached Arwood’s employment agreement “by

failing to compensate Mr. Arwood for paid days off and for benefits, including

family health insurance.”344 Each claim fails.

         First, as explained above, AWS did not “assert[] false and unfounded

indemnification claims.” Arwood breached the APA and AWS followed the correct



341
      Compl. ¶¶ 76, 78, 82.
342
      Compl. ¶ 86.
343
      Compl. ¶ 93.
344
      Compl. ¶ 98.

                                          94
procedures under the APA in asserting that breach by providing timely notice and

instructing the escrow agent to retain the withheld funds.345

         Second, AWS did not convert the accounts receivable. The APA transferred

all accounts receivable less than 120 days outstanding to AWS.346 After closing, the

parties were to work together to determine the outstanding assets and liabilities owed

to each, and the working capital adjustment would true up the differences.

As Arwood testified at trial, Mahon provided him with a list of receivables.347

He was free to collect that income. Arwood has not explained why he is owed

anything else.348 That Arwood did not collect all of the receivables owed him does

not mean AWS converted those accounts.


345
      JX 244 (Notice of Claims); PTO ¶¶ 91–92; APA § 7.2(d).
346
      APA § 2.1(a)(viii).
347
    Tr. 924:22–925:10 (Arwood) (“Q. And Mr. Mahon gave you a list of your receivables
that were more than 120 days old at the time of the acquisition; correct? A. He gave me a
list that had the name and the phone number and an address, really vague. . . . So it’s just
a list with the amount owed, the phone number and the name and the address.”).
348
   Arwood argues that JX 222 shows that Arwood and the Selling Entities are entitled to
collect $70,835.19 because only $18,530.70 of the amounts depicted was collected by
Arwood. But AWS has asserted that “AW[S] paid about $285,000 of Plaintiffs’ bills and
$31,000 of its refunds.” DOB at 61. The APA contemplated that the working capital
adjustment would true up any discrepancies. Arwood’s bare allegation that he has not
cashed in on $70,000 of the accounts receivable does not, alone, allow the Court to
determine how the working capital adjustment is properly distributed. Moreover, under
the APA, AWS has a contractual right to setoff. APA § 8.15. AWS’s damages far
outweigh this $70,000, even if Arwood had proven his entitlement to those funds, which
he hasn’t.

                                            95
         Third, AWS did not tortiously interfere with Arwood’s contract with Adams

Homes, as alleged. The Complaint alleges that Adams Homes and Arwood Site

Services are parties to a valid and binding contract, as is required for a tortious

interference with contract claim.349 But Arwood testified that he was not doing

business with Adams Homes at the time of the alleged interference.350 Arwood

offered no evidence to prove any of the remaining prima facie elements, and then

ignored the claim altogether in his post-trial briefs. The claim fails.

         Finally, AWS did not breach Arwood’s employment agreement. Arwood

identifies two alleged breaches—failure to provide family health insurance and

failure to pay for Arwood’s accrued paid time off. The health insurance claim fails

because the employment agreement provided that Arwood was entitled to participate

in AWS’s employee benefit plans only on the same terms and conditions as other

AWS executives.351 AWS did not offer health insurance to any other executives




349
   See Am. Homepatient, Inc. v. Collier, 2006 WL 1134170, at *4 (Del. Ch. Apr. 19, 2006)
(“The elements of a claim of tortious interference with contract are: (i) the existence of a
valid contract; (ii) the interferer’s knowledge of the contract; (iii) intentional interference
that induces or causes a breach of the contract; and (iv) damages.”) (emphasis added).

  784:23–785:4 (Arwood) (“Q. Mr. Arwood, were you doing any business with Adams
350

Homes at that point in time? A. No. Q. Were you planning on doing some business with
Adams Homes? A. Yes.”).
351
      JX 181 (Employment Agreement) § 2(a).

                                              96
when Arwood worked for the company, so it owed no health insurance to Arwood.352

In any event, Arwood received additional compensation to purchase insurance.353

The “paid time off” claim fails because AWS actually compensated Arwood for

vacation time as promised.354

      E. AWS Did Not Prove Its Claims Against Third-Party Defendant Goode

        As noted, AWS brings third-party claims of breach of contract and breach of

the implied covenant against Goode. Both fail. In his post-trial briefs, Goode asks

for indemnification against AWS. I deny that request.




352
   DOB at 62 (“Mahon testified, and Arwood did not contest, that AW[S] did not offer
health insurance to any other AW[S] executives or employee during the time Arwood
worked for AW[S].”); Tr. 121:3–14 (Mahon) (“Q. Were any other benefits provided
throughout the time you have been operating the company? A. There’s a 401(k) match as
well. PTO, which is paid time off. And those are the going—Q. What about health
insurance? A.—benefits. No, there is no health insurance. Q. What about on the executive
level? Do executives receive any different benefits? A. No. The executives receive the
same benefits.”).
353
   Tr. 217:3–7 (Mahon) (“A. His salary was $200,000 plus $15,000 health insurance.
Q. And did he—was he paid that $15,000 so he could buy health insurance? A. Yes, he
was.”); JX 304.
354
   Tr. 922:3–8 (Arwood) (testifying that he received a check for the paid time off after-
the-fact and was “told by [his] attorney to return it” and did not deposit it); JX 325.
Although he did not initially cash the check, Arwood deposited the check after trial.
See Aff. of Sean Mahon in Supp. of AW Site Servs., LLC’s Opening Post-Trial Br. Ex. A
(D.I. 197).

                                           97
         1. The APA Limited Goode’s Representations to Dumpster.Me and
            Dumpster Wake

         The APA is crystal clear that Goode’s liability is limited to Dumpster.Me and

Dumpster Wake. The preamble to Section 3 of the APA acknowledges a caveat in

Section 3.29,355 which reads:

         Goode Representations. Notwithstanding anything herein [to] the
         contrary, the representations and warranties contained in this Section 3
         by Goode with respect to any of the Companies are limited to
         Dumpster.Me and Dumpster Wake, and he specifically makes no
         representations or warranties in this Agreement as to any other
         Company.356

The APA’s indemnification regime also specifies that “no claim for indemnification

may be made under this Agreement against Goode except with respect to

Dumpster.Me or Dumpster Wake.”357 Finally, the APA’s “Knowledge” qualifier is

defined as Goode’s or Arwood’s actual knowledge for Dumpster.Me and Dumpster

Wake, but only Arwood’s actual knowledge “with respect to any of the other

Companies.”358




355
      APA § 3.
356
      APA § 3.29.
357
      APA § 7.2(c)(iv).
358
      APA § 1.1.

                                           98
         In keeping with the APA’s clear terms, to prevail on its third-party claims,

AWS was obliged to prove that Goode breached a representation or warranty

regarding Dumpster.Me or Dumpster Wake. It failed to do so.

         First, Goode did not breach Section 3.7.       As noted, Section 3.7 is a

representation that the Financial Statements were consistent with “the books and

records of each Company” and that they “present fairly in all material respects the

financial condition and results of operations and cash flows of each Company.”359

In support of its claim of breach, AWS argues that Arwood’s business practices

rendered this representation false. But the Goode Entities’ only asset was a website;

they had no revenue, cash flows, business operations, financial statements or other

records.360 Goode’s liability is limited to the financial statements and records of

those two companies, which did not exist.

         Second, Goode did not breach Section 3.9, a representation that “[a]ll of the

accounts received of each Company that are less than 120 days outstanding are valid




359
      APA § 3.7.
360
      Tr. 52:11–54:9, 92:1–93:22 (Goode).

                                            99
and enforceable claims.”361 Goode could not have breached this representation

because Dumpster.Me and Dumpster Wake did not have accounts receivables.362

         Third, Goode did not breach Section 3.20, “Compliance with Laws.”363 AWS

did not prove how the Dumpster.Me website somehow operated in violation of the

law, particularly given the lack of proof that the website had anything to do with

billing or liening customers, nor did it make any effort to prove that customers of

either of the Goode Entities were fraudulently or improperly billed.

         Finally, Goode did not breach Section 3.22, which contains several employee-

centric representations and warranties. As noted, Dumpster.Me and Dumpster Wake

had no employees, independent contractors or consultants of any kind.

         AWS argues that this limited view of Goode and the Goode Entities’ role

blinks at reality because Goode was a key player in the negotiations leading to the




361
      APA § 3.9.
362
      Tr. 86:5–7, 93:19–22, 94:9–11 (Goode).
363
    APA § 3.20 (“Compliance with Laws. Each Seller has materially complied with and is
currently in compliance with all Laws of federal, state, local and foreign governments and
all agencies thereof that are applicable to the Business, each Seller Entity, the business
practices of the Seller Entity or any Leased Real Property, and to the Knowledge of any
Seller Entity, no claims have been filed against any Seller Entity alleging a violation of any
such Laws, and no Seller Entity has received notice of any such violation.”).

                                             100
APA.364       Additionally, although the website dumpster.me (held by the entity

Dumpster.Me365) was one of the Selling Entities’ 900 websites, AWS says it was

only one of two that allowed customers to place orders (a fact that is disputed and

unclear from the record).366 Finally, AWS argues that all Selling Entities were

intertwined such that this Court should not disaggregate them.367

         But the APA, by its terms, did disaggregate Goode’s companies. Even if the

record is unclear about what (if any) orders came through the website dumpster.me,

it is clear that Goode’s entities had no other assets, bank accounts, employees, etc.

It is easy enough to separate the entities Goode owned on those grounds alone.

Moreover, the record on this point shows that the dumpster.me website was not a



364
    See Tr. 715:19–716:7 (Arwood) (“[Goode] reached out to me because he knew
somebody that had an interest in my portable toilet platform . . . . They had an interest in
buying my portable toilet platform, and I wanted him to facilitate the deal like he did with
the Advanced Disposal deals. . . . He facilitated the deals.”).
365
      Tr. 73:7–8 (Goode); JX 114 at 17.
366
    Compare Tr. 795:22–796:4 (Arwood) (“Q. Were customer orders—were any customer
orders, as far as you know, placed by way of or through Dumpster.Me’s website? A. No,
sir. Q. Was that even possible as far as you know? A. No, sir.”), with JX 345 (print out of
Dumpster.me webpage handout with the words “order now!”), and Tr. 1004:3–15 (Hull)
(testifying he “clicked through [the website] to simulate going through the process of
placing an order”).
367
    See, e.g., Tr. 190:20–191:21 (Mahon) (“I should say that, you know, the P&L that we
built was for the entire company, not just the portable toilet business. Because it became
pretty obvious almost immediately that you would not be able to disaggregate the portable
toilet business from the rest of the business.”).

                                            101
critical part of the operation, as about 95% of the business came through the call

center.368

         AWS next argues that it is nonsensical Goode would receive $500,000 for

transferring a worthless asset, so dumpster.me must have been a critical part of the

purchased businesses. But a closer look at the evidence shows that the APA does

not provide for consideration to be paid directly to Goode. In fact, it was never

contemplated that Goode would receive any compensation under the APA from

AWS or Broadtree.369 Rather, Goode was paid $400,000 directly from Arwood,

essentially as payment for facilitating the deal,370 and another $100,000 that he

would then invest into the post-acquisition entity “to be a team player.”371




368
      JX 97 at 18.
369
   Tr. 57:23–58:5 (Goode) (“Q. Did the APA provide for any—I will use the term deal
consideration that would flow to you either directly or even indirectly? A. No.
No consideration. Q. Did you receive any consideration from Mr. Arwood in connection
with your involvement— A. I did.”).
370
   Tr. 78:18–19 (Goode) (“Q. You sourced that deal. Correct? A. I was the facilitator,
correct.”).
371
      Tr. 58:12–18 (Goode).

                                         102
         2. Breach of the Implied Covenant

         As previously explained, “[t]he implied covenant only applies where a

contract lacks specific language governing an issue”372 to “handle developments or

contractual gaps” neither party anticipated.373 AWS’s implied covenant claim fails

as to Goode because it simply does not identify any gap in the APA. AWS argues

that Goode breached the implied covenant because “[i]t is fundamental to the

purchase of a business that that business is run legitimately and lawfully.” 374 But

Section 3.20 of the APA expressly addressed the lawfulness of the businesses

purchased, and Goode did not breach that provision. The implied covenant claim

fails.

         3. Indemnification

         Goode claims he is entitled to indemnification from AWS because (1) he is

an indemnified party under the APA, and (2) AWS breached the APA by “making a

baseless claim for indemnification against Goode.”375 Assuming the first point is

true, Goode did not issue an indemnification notice to perfect his claim as required


372
    Roma Landmark Theatres, LLC v. Cohen Exhibition Co. LLC, 2020 WL 58167759,
at *10 (Del. Ch. Sept. 30, 2020).
373
      Nemec, 991 A.2d at 1125.
374
      DOB at 45.
375
      Third-Party Def.’s [Corrected] Post-Trial Answering Br. (D.I. 207) at 16.

                                             103
under the APA. Nor has he shown how AWS’s pursuit of this litigation caused AWS

to breach the APA—meaning, he has not pointed to any “breach of any []

representation, warranty, covenant or agreement by [AWS],” as required to trigger

a right to indemnification.376 Consequently, Goode’s claim for indemnification or

fees must be rejected.

      F. Damages Against Arwood

         While AWS failed to prove its common law fraud claim against Arwood or

the Selling Entities, AWS did prove that these sellers breached the APA such that it

is entitled to compensatory damages.377 AWS’s claim for breaches of the APA’s

representations and warranties is subject to a contractual $3.9 million damages cap:

         Except to the extent indemnifiable Losses arise out of (1) fraud,
         intentional misrepresentation or the intentional breach of a
         representation, warranty or a covenant . . . , or (2) an inaccuracy or
         breach of any Fundamental Representation, the maximum amount of
         Losses . . . shall be Three Million Nine Hundred Thousand Dollars. 378




376
   APA § 7.1(b). Goode’s argument that AWS breached Section 7.2(c)(iv) fails because
AWS did not purport to assert claims against Goode beyond those identified in
Section 7.2(c)(iv).
377
    See Strassburger v. Earley, 752 A.2d 557, 579 (Del. Ch. 2000) (“The traditional
measure of damages is that which is utilized in connection with an award of compensatory
damages, whose purpose is to compensate a plaintiff for its proven, actual loss caused by
the defendant’s wrongful conduct.”).
378
      APA § 7.2(c)(iii)(A).

                                          104
Because the cap applies, the only question for the Court to decide is whether AWS

has proven damages up to the $3.9 million cap. As explained below, it has.

         1. No Damages for Unproven Claims

         I begin with the calculations from the report of Gregory Cowhey, AWS’s

expert witness. In my view, the report, and supporting testimony, were extensive

and generally reliable.379 Cowhey’s report concluded that AWS suffered damages

totaling $9,783,013,380 broken down as follows:




         Although I generally found Cowhey to be a reliable expert, I cannot accept

his calculations in their entirety. First, as noted, I reject AWS’s contention that


379
      JX 284.
380
    Id. at 24. Arwood argues I should reject Cowhey’s report because he relied on
information derived from certain spreadsheets Mahon extracted from TRUX, but as noted,
I previously found the TRUX data admissible in this litigation. D.I. 135 (Mot. in Limine
to Exclude Use of Def.’s TRUX at Trial); D.I. 179 (denying the motion).

                                          105
Arwood’s (partial) failure to disclose his parents as employees resulted in damages

to AWS. This reduces AWS’s damages by $308,840.

         Next, the demurrage damages cannot be included. Arwood points out that

AWS attempted to include the allegedly lost demurrage revenue when AWS filed a

motion to amend its counterclaims,381 which was denied.382 I excluded the evidence

regarding demurrage revenue pretrial and sustained objections when AWS

attempted to present that evidence during trial.383 As evidence of demurrage was

deemed inadmissible, I do not award those damages, further subtracting $2,259,284

from Cowhey’s calculations.

         2. Damages for Proven Claims

         Turning next to Cowhey’s calculation of damages relating to overage revenue,

lien revenue and unpaid hauler expenses, I accept Cowhey’s calculation of damages

relating to weight overage revenue and lien revenue, but not the hauler expenses.

         As for the overage revenue, Arwood’s expert, Brett Margolin, argues that the

drop in business reflected in Cowhey’s calculation actually was a result of changes


381
      PAB at 41; D.I. 158.
382
      D.I. 179.
383
    Tr. 181:11–182:10. I acknowledge that I did allow an expert to testify regarding
demurrage as “[h]e was just indicating numbers that he detected in his forensic analysis.”
Tr. 1357:6–7 (The Court). But I made clear that I was not “in any way revisiting my rulings
on the motion to amend or otherwise.” Tr. 1357:2–3 (The Court).

                                           106
in Arwood Waste’s portable toilet business, not the dumpster business.384 But

Cowhey points out that Margolin’s opinion relies on an arbitrary assumption that the

revenue between the portable toilet business and the dumpster business was divided

evenly.385 Because the companies were so intertwined, and it was impossible to

disaggregate the two, Cowhey credibly testified, “[y]ou cannot statistically reliably

calculate the gross profit margin for either line of business from the compiled

financial statements pre-transaction.”386



384
   See JX 293 (Margolin Report) at 15 (“[T]he 2019 gross margin compression appears
driven not by the dumpster business—from which the vast majority of the projected
Cowhey Report decline emanates—but the underperformance of the portable toilet
business. Further, the underperformance of the portable toilet business in 2019 can explain
nearly the entire observed reduction in gross margins.”). Margolin also attacks Cowhey’s
omission of data for August 2019 to December 2019 but, as AWS argues, that data would
cause the damages to go up, not down. See JX 314. Nor do I agree with Margolin’s
assertion that Cowhey confuses cash and accrual accounting. See DAB at 50–53
(defending Cowhey’s method as comparing billing for different periods).
385
   AWS’s investor deck estimates a roughly equivalent distribution of gross margins for
portable toilets and roll-off dumpsters. JX 311 at 27, 36. Arwood points to various
financial reports that suggest that those two lines of businesses was roughly equal.
POB at 35 (citing JX 145; JX 163; JX 293; and JX 329). But, as AWS points out, the gross
profit margin examination in the Investor Deck does not depict the gross percentage of
revenue of AWS as a whole because it is limited to only certain vendors. JX at 36. It is
clear from the record that Arwood did not and could not track gross margin by product
type.
386
   Tr. 1345:12–15 (Cowhey); JX 163. The inability to disaggregate the businesses also
defeats Arwood’s argument that “AWS paid just $3 million for the entire dumpster
business,” pointing to the fact that the first LOI for the purchase of just the portable toilet
business contemplated a purchase price of $12 million, while the final LOI for all the
Selling Entities was $15.75 million. See PTO ¶¶ 63, 69.

                                             107
         That weight overage revenue was more than a small part of the overstated

purchase price is supported by Wyner’s testimony. When overage data is compared

pre-and post-transaction, it shows a significant drop in overages charges.387 Wyner

credibly demonstrated that the average tonnage-billed dropped from about 6.1 to 3.7,

and the median tonnage dropped from about 6 to 3.388 Wyner also found that prior

to the acquisition, Arwood Waste entered overages weights for nearly 100% of its

customers, but that number decreased to less than 50% post-acquisition.389 “What

the data suggests is that pre-acquisition inflated weights were regularly used and

recorded in place of actual measurements and that post-acquisition, these practices

were stopped.”390 Wyner’s expert testimony proves that the overage revenue was

substantial, and I accept Cowhey’s calculation that the damages suffered as a result

of improper weight overages amounts to $2,934,061.391



387
      JX 285 at 14.
388
      DAB at 58–60.
389
      JX 285 at 14; DAB at 16–17; Tr. 1050:2–1051:19 (Wyner).
390
      JX 285 at 4.
391
    I note that even though Margolin testified that the drop in revenue could be allocated to
a drop in the portable toilet business, JX 293 at 15, his report acknowledged that “available
data allows for construction of an alternative damages model which indicates damages of
between $2.30 million and $2.15 million.” Id. at 4, 48. This means that, even if I accepted
one of Margolin’s alternative calculations of the damages resulting from overages, I would
still reach the $3.9 million cap after accounting for lien damages (as discussed below)––

                                            108
         As for the damages caused by Arwood Waste’s wrongful lien practices,

Cowhey opines that AWS suffered almost $2 million in damages caused by Arwood

Waste’s unlawful lien practices.        Arwood and Margolin critique Cowhey’s

calculation of these damages by arguing that Arwood Waste actually lost money

pursuing liens, so there could be no positive EBITDA from imposing liens on

customers.392 In other words, it cost Arwood Waste more money to file liens than

Arwood Waste earned in collection.393

         But, as AWS points out, Arwood Waste charged customers for liens it never

filed, so the fees paid to Nationwide Notice do not reliably reflect the breadth of the

unlawful lien activity.394 As discussed above, the preponderance of the evidence

proves that Arwood Waste sometimes collected lien fees from customers without

actually placing the lien on the project.395 In my view, Cowhey credibly assessed



$2.15 million in overage damages plus $1,915,933 in lien damages equals $4,065,933,
which is above the $3.9 million cap.
392
   Tr. 1285:11–1289:9 (Margolin) (critiquing Cowhey’s lien calculation); JX 293
(Margolin Report) at 34–38 (same); see also POB at 40–42; PAB at 42.
393
    Tr. 1288:8–24 (Margolin) (“Lien fees for 2017 and all the other years are highly
negative. Right? $31,000 in income, maybe in that year; $108,000 in expenses, definitely
in that year.”).
394
      DAB at 56; JX 293; JX 316.
395
   See, e.g., Tr. 493:18–494:12 (Henley) (“Q. Did Mr. Arwood have any practice involving
liening customers? A. Yes. Q. And what was that practice? A. We would lien due to

                                          109
and calculated damages flowing from illegal lien activity pre-closing, and lien

revenue losses multiplied by the agreed-upon EBITDA are awarded to AWS.

         I am not persuaded, however, regarding the validity of AWS’s hauler

expenses damages calculations.        Although the record evidence indicates that

Arwood sometimes failed to pay haulers, it appears that the parties accounted for

unpaid expenses to haulers. Arwood persuasively argues that AWS’s alleged

payment of $231,000 to haulers for unpaid services is entirely consistent with the

Elliott Davis Due Diligence Report, which estimates that the Buyer would have to

pay expenses for “accounts payable to vendors [that] approximates $250,000.”396

This suggests that these expenses were known and priced into the acquisition.397

In any event, for reasons stated, I am not satisfied that AWS proved a breach with

respect to unpaid hauler fees. That being said, even without including damages for




nonpayment. But there wouldn’t always be a lien on the property, necessarily. Q. And
what do you mean by that? A. If a customer called in and paid, there was the $495 fee on
the account. So in order to reverse that lien, you have to contact our insurance company,
which was usually Deb, Michael, or Leeann. But we would find that there wasn’t always
a lien when they would call Nationwide. Q. And so if you would—what did that indicate
to you that was happening with regard to the liens? A. That we may be charging customers
for that lien when no lien actually existed.”).
396
      JX 132 at 13; JX 293 at 43.
397
      JX 293.

                                          110
unpaid haulers, AWS has already proven damages that exceed the cap of $3.9

million.

         The funds currently in escrow do not reduce the judgment amount, but they

do reduce the payout amount.398 The APA provided for $150,000 to be held in a

“Working Capital Escrow Fund” and $1,260,000 to be held back in the “Indemnity

Escrow Fund,”399 totaling $1.41 million in escrow. At the time of closing, AWS also

withheld an additional $200,000 in funds as a ‘Working Capital Adjustment.”400

After sending Arwood a “Notice of Claims” invoking the indemnification provisions

of the APA, AWS instructed the escrow agent not to release any of the escrowed

funds to the Selling Entities.401 Since then, none of the escrowed funds have been

released.

         According to the APA, the payment of indemnification obligations is to be

paid first through the Working Capital Escrow Fund, second through the Indemnity

Escrow Fund, and third by the Selling Entities, Arwood and Goode in accordance




398
      PTO ¶ 71.
399
      APA § 2.8(b)(iii), (iv); id. § 1.1 (definitions); PTO ¶ 71.
400
      PTO ¶ 79.
401
      PTO ¶¶ 91–92.

                                                111
with any judgment entered against them.402 Because of the cap, AWS is entitled to

damages in the amount of $3.9 million from Arwood, to be satisfied by payment of

the money held in escrow ($1.41 million) and any accrued interest, with the

difference to be paid by Arwood and the Selling Entities directly. AWS is not

entitled to fees.403 It is, however, entitled to pre- and post-judgment interests at the

statutory rate, and prevailing party costs.404

                                   III.   CONCLUSION

         For the foregoing reasons, judgment will be entered for Arwood and the

Selling Entities on AWS’s fraud claim, for Goode on all third-party claims brought



402
      APA § 7.2(f)(i); PTO ¶ 76.
403
    As noted, AWS seeks attorneys’ fees and costs. See DOB at 56. “Although Delaware
generally adheres to the American Rule for attorneys’ fees, in certain instances,” including
as a matter of contract, or in response to “particularly egregious or fraudulent behavior,
attorneys’ fees may be awarded as part of a plaintiffs’ damages.” Paron Cap. Mgmt. LLC
v. Crombie, 2012 WL 2045857, at *15 (Del. Ch. May 22, 2012). As explained above,
AWS has not proven its fraud claim. And, while it is true that, under the APA, “Losses”
is defined to include “attorneys,’ accountants’ and other professionals’ fees and expenses,”
APA § 1.1, “Losses” are also subject to the $3.9 million cap in 7.2(c)(iii)(a), of which AWS
is recovering the full amount. As for a non-contractual basis for fee shifting, AWS has
made no effort to demonstrate the sort of egregious behavior that would justify an award
of fees under that exception to the American Rule.
404
    See 6 Del. C. § 2301; see also 2 Donald J. Wolfe & Michael A. Pittenger, Corporate
and Commercial Practice in the Delaware Court of Chancery, § 16.09[f][1], at 16-136
(2d ed. 2020) (“[T]he Court of Chancery has the authority to grant pre- and post-judgment
interest, and to determine the form of that interest. The practice of awarding pre-judgment
interest is well accepted in Delaware.”) (footnote omitted); Ct. Ch. R. 54(d) (allowing for
recovery of prevailing party costs).

                                             112
against him, for AWS on all claims brought against it, and for AWS on its breach of

contract claim. AWS is awarded $3.9 million in compensatory damages, to be paid

first from the funds held in escrow with the difference to be paid directly by the

judgment debtors, plus pre- and post-judgment interest and prevailing party costs.

The parties shall confer and submit a proposed implementing final order and

judgment within ten (10) days.




                                       113